 

KUNTZ, J.

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK POLLAK, M . J .

 

Mayer Chaim Brikman (Rabbi)
Rivkah Brikman

Joseph B Wolhendier

-against-

Fwitter, Inc.
Yehoshua S. Hecht

defendants

 

 

Complaint for a Civil Case

  

(to be filled in by the Clerk's Office)

 

Jury Trial: XO) Yes No
(check one)

 

 

 

 

 

 

 
I. The Parties to This Complaint
A. The Piaintiff(s) #1.
Name: Mayer Chaim Brikman, (Rabbi)

Street Address: 3844 Lyme Avenue
City and County: Brooklyn, (KINGS)
State and Zip Code: New York, 11224
Telephone Number: 347 524 3214
E-mail Address: Hun770@Gmail.com

The Plaintiff(s) #2.

Name: Rivkah Brikman

Street Address: 3844 Lyme Avenue
City and County: Brooklyn, (KINGS)
State and Zip Code: New York, 11224
Telephone Number: 917 975 292

E-mail Address: RivkahBrikman@Gmail.com
The Plaintiff(s) #3.

Name: Joseph B Wolhendler

Street Address: 3832 Lyme Avenue
City and County: Brooklyn, (KINGS)
State and Zip Code: New York, 11224
Telephone Number: 347 782 9900

E-mail Address: JBW3832@Gmail.com

B. The Defendant(s)
Defendant No. 1

Name: Twitter, Inc.

Street Address: 1355 Market Street Suite #900
City and County: San Francisco, San Francisco
State and Zip Code: CA 94103

Telephone Number:

E-mail Address: unknown
Defendant No. 2
Name: Yehoshua S. Hecht

Street Address: 40 King Street
City and County: Norwalk, Fairfield

State and Zip Code: Ct. 0815
Telephone Number: 203 247 6289

E-mail Address: unknown

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only
two types of cases can be heard in federal court: cases involving a federal question
and cases involving diversity of citizenship of the parties. Under 28 U.S.C.

§ 1331, a case arising under the United States Constitution or federal laws or
treaties is a federal question case. Under 28 U.S.C. § 1332, a case in which a
citizen of one State sues a citizen of another State or nation and the amount at
stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)

1 Federal question X Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions
of the United States Constitution that are at issue in this case.

 

 
B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
Plaintiff #1
The Plaintiff: Mayer Chaim Brikman, (Rabbi),

is a citizen of the State of New York,

Plaintiff #2.
The Plaintiff: Rivkah Brikman,

is a citizen of the State of New York,

Plaintiff #3.
The Plaintiff: Joseph B Wolhendler,

is a citizen of the State of New York,

2. The Defendant(s)

Defendant No. 1

The defendant, TWITTER, Inc.,

is incorporated under the laws of the State of California, and
has its principal place of business in the State of California.

Defendant No. 2

The defendant Yehoshua S. Hecht, is a citizen of the State
of Connecticut
3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the
defendant owes or the amount at stake—is more than $75,000,
not counting interest and costs of court, because (explain):

Defendants Knowingly, willingly and maliciously allowed to
and used their Twitter accounts to; abuse, harass,
intimidate, used and allowed to be used to publish
defamatory (libel) false statements knowing it to be false
statements to damage and cause harm to plaintiffs, these
statements were written with actual malice.

Statement of Claim

Write a short and plain statement of the claim, Do not make legal arguments.
State as briefly as possible the facts showing that each plaintiff is entitled to the
damages or other relief sought. State how each defendant was involved and what
each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or conduct. If more than one
claim is asserted, number each claim and write a short and plain statement of each
claim in a separate paragraph. Attach additional pages if needed.

THE FACTS

1. Plaintiff Rabbi Mayer C Brikman (hereinafter "RCMB") has been the
Rabbi of Cong. Kneses Israel of Seagate, for approximately twenty-eight
(28) years and together with his wife plaintiff Rivkah Brikman (hereinafter
"RB") has offered Rabbinical and numerous other Community services.

2. Plaintiff Joseph B. Wolhendler (hereinafter "JBW") has been a member
of the board (on and off) for many years.

3. On or about July of 2018 unidentified disgruntled individual members
opened a Twitter account with the handle name "@KnesesG", used the
top head of our synagogues letterhead and address.
4. From on or about 4 Oct 2018 till the present (the last tweet dated 29
August 2019) the above Twitter handle @KnesesG, started a harasment
campaign against Plaintiff "JBW". (Exhibit "A")

5. From on or about 8 Oct. 2018 fill the present (the last tweet dated 2
Sept. 2019) the above Twitter handie @KnesesG, started a harasment
campaign against Plaintiffs "RMCB" and his wife plaintiff "RB". (Exhibit
, "B")

6. On or about 28 July 2019 till the present (the last tweet dated 2 Sept.
2019) the above Twitter handle @KnesesG, posted as follows; "Criminal
activity by Scam artists the Brikman's Emptying charity money meant to
repair our burnt shul!" attached to that tweet was a copy of two (2)
Congregation checks #’s 3552 and 3553 payable to Rabbi Brikman.
(Exhibit "C") checks were ordered by the Hon. NYS Supreme Court
Justice Kathy King. (order attached as Exhibit "D")

7. From on or about 21 Jan 2019 till the present (lastest message sent on
4 September 2019) defendant Twitter, Inc. was notified (Exhibit "E") that;

a. Twitter handle "@KnesesG" is impersonating our synagogue,
b. that the Tweets by Twitter handle "@KnesesG" are and should be
considered under defendants own "Twitter Rules" as

"abusive/harassment behavior, hateful conduct, malicious defamatory
libelous statements, bully and intimidation" and "Privacy". (Exhibit "F")

8. Even as late as 5 September 2019 the checks (Twitter privacy issue)
were still prominently displayed on the @KnesesG Twitter page. (Exhibit
"G")

9. On or about 28 July 2018 defendant Yehoshua S. Hecht re-tweeted (or
allowed to) from his Twitter handle "@!gudOf" 2 of the malicious tweets
from the above Twitter handie"@KnesesG". (Exhibit "H")
THE CLAIMS

10. As for a First claim by Plaintiff Rabbi Mayer C. Brikman, alleges, that
by the actions and/or inactions of defendant Twitter, knowingly and with
malice defendant Twitter has allowed and helped non-defendant owners
of Twitter handle @KnesesG, to abuse, harras, buily, intimidate, defame
and caused plaintiff Rabbi Mayer C. Brikman “Libel Per Se”, under the
laws of the State of New York".

11. As for a First claim by Plaintiff Rivkah Brikman, alleges, that by the
actions and/or inactions of defendant Twitter, knowingly and with malice
defendant Twitter has allowed and helped non-defendant owners of
Twitter handle @KnesesG, to abuse, harras, bully, intimidate, defame and
caused plaintiff Rivkah Brikman "Libel Per Se", under the laws of the State
of New York".

12. As for a First claim plaintiff Joseph B. Wolhendler, alleges, that by the
actions and/or inactions of defendant Twitter, knowingly and with malice
defendant Twitter has allowed and helped non-defendant owners of
Twitter handle @KnesesG, to abuse, harras, bully, intimidate, defame and
caused plaintiff Joseph B. Wolhendler "Libel Per Se", under the laws of
the State of New York".

13. As for a second claim plaintiff Rabbi Mayer C. Brikman, alleges, that
by the actions of defendant Yehoshua S. Hecht and with the mere press
of a button, defendant Yehoshua S. Hecht, acted with malice and re-
tweeted (or caused and/or allowed to re-tweet) the above mentioned
libelous tweets (Exhibit "G") to more than six thousand (6,000) of his
diverse followers all over the USA and beyond causing plaintiff Rabbi
Mayer C. Brikman, “Libel Per Se", under the laws of the State of New
York".

 
14. As for a second claim plaintiff Rivkah Brikman, alleges, that by the
actions of defendant Yehoshua S. Hecht and with the mere press of
button, defendant Yehoshua S. Hecht, acted with malice and re-tweeted
(or caused and/or allowed to re-tweet) the above mentioned libelous
tweets (Exhibit "G") to more than six thousand (6,000) of his diverse
followers all over the USA and beyond causing plaintiff Rivkah "Libel Per
Se", under the laws of the State of New York".

Relief against defendant Twitter

WHEREFORE, Plaintiffs Rabbi Mayer C. Brikman, Rivkah Brikman, and
Joseph Wolhendler each separately and individually demand judgment
against defendant "Twitter, Inc.", awarding each of the plaintiffs;

1. a judgment declaring the defendant's actions as willful, wanton, and
malicious causing plaintiffs "Defamation Per Se” damages, under the laws
of the State of New York".

2. award each plaintiff separately and individually, for damages of
"Defamation Per-Se" an amount of no less than $250,000.00 for each
plaintiff.

3. award each plaintiff separately and individually punitive damages,
pursuant to the law, due to Defendant's willful and wanton behavior.

4. enter a temporary and permanent order, enjoining defendant Twitter
Inc., its agents, and employees, from publishing any statements
constituting defamation/libel as identified herein and its exhibits, or
anything similar thereto, in relation to plaintiffs.

5. That the Court order defendants Twitter, Inc. to release ail IP
addresses used while tweeting or re-tweeting under Twitter handles
@KnesesG and @lgudOf, and any other identifying information that
defendant Twitter may possess, so that plaintiffs may identify the
Tweeters who spread these defamatory messages.

10

 
Relief against defendant Hecht

WHEREFORE, Plantiffs Rabbi Mayer C. Brikman, and Rivkah Brikman
each separately and individually, demand judgment against defendant
“Hecht” awarding each of the plaintiffs;

6. a judgment declaring the defendant's actions as willful, wanton, and
malicious causing plaintiffs "Defamation Per Se" damages, under the laws
of the State of New York".

7. award each plaintiff separately and individually, for damages of
"Defamation Per-Se” an amount of no less than $250,000.00 for each
plaintiff.

8. award each plaintiff separately and individually punitive damages,
pursuant to the law, due to Defendant's willful and wanton behavior.

9. enter a temporary and permanent order, enjoining defendant Hecht, his
agents, and employees, from publishing any statements constituting
defamation/libel as identified herein and its exhibits, or anything similar
thereto, in relation to plaintiffs.

10. That the Court order defendants Hechi to release all individuals who
have access via password or otherwise to tweet or re-tweet from
defendants handle @IgudOf, and any other identifying information that
defendant Hecht may possess, so that plaintiffs may identify the Tweeters
who spread these defamatory messages.

11. award each plaintiffs separately and individually his/her costs and
disbursements in this civil action; and

12.enter such other and further relief to which plaintiffs may be entitles as
a matter of law or equity, or which the court deems to be just and proper.

14
Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify
to the best of my knowledge, information, and belief that this
complaint: (1) is not being presented for an improper purpose, such as
to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous
argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11,

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my
address where case-related papers may be served. | understand
that my failure to keep a current address on file with the Clerk’s
Office may result in the dismissal of my case.

Dated: Brooklyn, NY 9 Sept., 2019. oo

Signature of Plaintiff: i W, ;

Printed Name of Plaintiff: May i ¢haim Brikman (Rabbi)

Dated: Brooklyn, NY 9 Sept., 2019.

Signature of Plaintiff: Lobch chided

Printed Name of Plaintiff: Rivkah Brikman

Dated: Brooklyn, NY 9 Sept., 2019.

Signature of Plaintiff: L ,
Printed Name of Plaintiff: Josep B\ Wothendler

12

 
 

EXHIBIT “ A “
9/1/2019

 

Screenshot_20190901-224255 _Chrome.jpg

BNE EH 54% fw

eoe

mobile twitter.com

KneseslsraelofSeaGat... oy ae

KneseslisraelofSeaGate ( Eollow )
170 Tweets
KnesesisraelofSeaGate @KnesesG - Aug 29 v

https.//mail.google.com/mail/u/Ofinbox?compose=CilgCJqVNkTxRProNmNwqtJLHgFmMOmDkWRbZNhxSMAR TXVmIbZRGKjcowrCRKFlvcXSHwn wes

@JewishSeaGate @SeaGateChaverim @SeaGatePD
@TheSeaGateShore @KalmanYegerNYC
@NewYorkStateAG @JCats2013 @FrontusforNy
@CMMathieuEugene @nypost @NYDailyNews
@NYJewishWeek @NYTMetro @NYCGreenfield
@JCCGCI @bpjcc @canarsie_jcc @JCCMarinePark
@coneyislandblog @coneyislandusa

QO wt” 7} %

Show this thread

KnesesisraelofSeaGate @KnesesG - Aug 29 vw
HELP! Our Shul is in dire need of repairs, after
several campaigns & fire Insurance money totaling
over a million dollars the Scammers Meyer & Rivka
Brickman with the help of ex-convict Joseph
Wohlhendler are looting our coffers for personal
use! Read here
lapps.courts.state.ny.us/fbem/DocumentD...

   

 

 

Jeanine Ramirez and 8 others

OD 1 "yy O01

 

  

iH O <

1/1
9/1/2019 ' Screenshot_20190901-224336_Chrome.ipg

QQ BM Ow 54% ws

 

10:43 2 we

x 6 KneseslsraelofSeaGat... O a

mobile.twitter.com

KneseslsraelofSeaGate
170 Tweets:

Bon

sypopom woe eres Up eet rere

Gon, HBRRG OWEG & MARKUS PLLC
betas

ln A eat
Sa losmaca
Sube eh

FUSE Ta,
Eee tthe
Diigeesavea

He: beeres Gael af Sty dang w Siar Sertin a ab
Jade My, He yaa

  

seth UR Baie, a eae ki

 

whisk Tet bat se be | stead il deedee we ed,
Pict ang daepetes seas ody Rnaees mitre dares Foe Gree ed; teeth iheack 7 te
Heart rH SB Been bm wreaicae Re Tartionkp rashid 343 be
pactteeinse
- : necharente ween eet Te Batak A i tthe yt

betreee
Eofpeneheecte) incl ate fisorelat eae

   

> t2 Y S

KneseslsraelofSeaGate @KnesesG - Aug 29 v
@JewishSeaGate @SeaGateChaverim @SeaGatePD

"RSS @TheSeaGateShore @KalmanYegerNYC
@NewYorkStateAG @JCats2013 @FrontustorNy
@CMMathieuEugene @nypost @NYDailyNews
@NYJewishWeek @NYTMetro @NYCGreenfield
@JCCGCI @bpjcc @canarsie_joc @JCCMarinePark
@coneyislandblog @coneyisiandusa
~ Tt OD a
Show this thread

! You reported this Tweet. View |
- You reported this Tweet. View
Who to follow

 

tH O <

hitps://mail.google.com/mail/u/OMinbox?compose=CllgC.JqVNkTxRPrbNmNwatJL HgF mMQmDkWRbZNhxSMORTXVmIbZRGKijcewrCRKFinvexSHwn... 1
9/4/2019 Screenshot_20190901-224357_Chrome.jpg

10:43 << &

KneseslsraelofSeaGate ( Fallow )
170 Tweets _.

 

 

 

 

 

 

Jeanine Ramirez and 8 others

G1 ta 01 %

KnesesisraelofSeaGate @KnesesG - Aug 20 v

Read here the latest filings in Kings County
Supreme Court Index # 516508/2018 outlining how
scam artists Meyer and Rivka Brickman set up an
amazing complex scheme to defraud Cong. Kneses
Israel of Seagate Synagogue's assets for their own
personal use
iapps.courts.state.ny.us/fbem/DocumentD...

 

   

Mark Treyger and 9 others
Y wt 01

 

Who to follow
UH QO <

https ://mail.google.com/mailu/O/#inbox?compose=CligC JqVNkTxRPrhNmNwatJLHgF mMGmBDkWRbZNhxSmORTXVmIbZRGKijjcewrCRKFIrvexSHwn... 1/1
9/8/2019 Screenshot_20490908-114424 Chrome.jpg

  

“all 75% a

11446 Be @OGeAa-: BRR

KnesesisraelofSeaGate
171 Tweets

   

  

KnesesisraclofSeaGate @KnesesG » May 3 v
28 YEAR DIFFERENCE! Rabbi Yisroe! Goldstein of
@Chabad of #Poway In 28 years of service built a
beautiful Shul and Community! Chaim Meir @
Interloper Rivkah Brikman of Seagate In 28 years of
service brought destruction & devastation to
#Seagate #brooklyn WHAT A WASTE OF 28 YEARS!

ay
ie

    

QO th 1 1 oy

tl] KnesesisraeiofSeaGate Retweeted

_ Donald J. Trump & @realDonaldTru... - Apr 29 ov

' | spoke at length yesterday to Rabbi Yisroel
Goldstein, Chabad of Poway, where | extended my
warmest condolences to him and all affected by
the shooting in California. What a great guy. He had
a least one finger blown off, and all he wanted to do
is help others. Very special!

© 10.3K tl) 19K @) 104.7K XS

 
 

1. Anti-semites are terrorizing Jewish people in
their Synogoue’s 2. The @rytimes is running Der
Sturmer style cartoons 3. Elected officials lik
@llhanMN & @RashidaTlaib are inciting
#tHate against Jewish people. |s the left he
with main stream media leading the charg

v KnesesisraelofSeaGate @KnesesG « Apr 28 v

 

  
 
 

i O <

https:/mail.google.com/mail/u/O/#inbox?projector=1 WA
9/8/2019 Screenshot_20190908-114337_Chrome jpg

   

11:43 Be OGAQ — BRP al 75%

é KneseslisraelofSeaGate
V7 1 Tweets

 

 

KnesesisraelofSeaGate @inesesG + Apr 24 ww
The so called “Rabbi” Chaim Brickman (never
ordained) and his wife the violent interloper Rivkah
Brickman ran to #FakeNews @NYT reporter
@RamirezJeanine to sell LIES after they were
caught attempting to STEAL our assets READ THE
CASE: ijapps.courts.state.ny.us/fbem/DocumentD..

   

    
     

 

 

Courts

 

Peat yyid Stepreaie © foarve dieteed

‘ddd tn vee }

: Copa, Kings Supreme Court
fede Nesichery O526508/ 2018
cummure  ¥NESES ISRAEL OF SEA-GATE vs. FETTMAN,

: MOSHE
> ‘ante: EL PILED SPECIAL PROCEBDINGS
tak: Standard

aut Bit: 08/14/2018

 

Dev Hikind and 9 others

G1 am © 2 oS

KnesesisraelofSeaGate @KnesesG - Apr 24 v
So the fired Rabbi Brickman with his wife Interloper
Rivkah Brickman who tried to steal all of our
Congregation’s assets ran to #FakeNews reporter
@RamirezJeanine from @NY1 with LIES to spread
#FakeNews on the matter that’s before Supreme
Court after Brickman was caught STEALING!

 

    
  

AQQURTS
BACT Sepuseet - Case Oetidé
Aga ta aire }
tots Kings Supreme Court
renters QB IGSOS/ 2048
| tote RN ESES TSRAERL OF SEA-GATE ys, FETTMAN,

 

 

: MoSHE
7 Rave tyne E-PILED SPECIAL PROCEEBINGS
; Wek Standard

08/14/2018

   

oy

iL C2

hitps://mail.google.com/mail/u/O/#inbox? projector=1 Ww
9/8/2019 Screenshot_20190908-114314_Chrame.jpg

1143 Ole MOAAQ ss BRR ai 75%m

KnesesisraelofSeaGate
171 Tweets

€é-

 

KnesesisraelofSeaGate @KnesesG - Apr 24 vv
So the fired Rabbi Brickman with his wife Interloper
Rivkah Brickman who tried to steal all of our
Congregation’s assets ran to #FakeNews reporter
@RamirezJeanine from @NY1 with LIES to spread
#FakeNews on the matter that’s before Supreme
Court after Brickman was caught STEALING!

 

 

  

 

 

felt Muyerenas dpe dered

Aga to ofeare 3
bean Kings Supreme Court
(estes: O84 GEOR / 2018
| theo  RNESHS ISRAEL OF SEA-GATE vs. FETTMAN,

MOSHE
Babe Satis: E£-FILED SPECIAL PROCEEDINGS
al Standard

RE Red 08/14/2049
Date HO Ger:
1 Mat Mea

  

Mark Treyger and 9 others
4 tl 1 O 3 a

KneseslsraelofSeaGate @KnesesG « Apr 19 w
Our Congregation President Mr. Wayne Butler is
wishing all our members and everyone in Seagate,
Brooklyn Happy and Healthy #Passover As you
celebrate the incredible journey from slavery to
freedom, accept the warmest wishes for you and
your beloved ones! CHAG PESACH SUMEACH!

 

 

 

 

   
     

~ "Fy

i

hitps://mail.google.com/mail/u/O/#inbox?projector=1 4A
9/8/2019 Screenshot_20190908-114231_Chrome.jpg

 

14208 G@OMAQS BET W 76%

KnesesisraelofSeaGate
171 Tweets

 

KnesesisraelofSeaGate @KnesesG - Apr i2 ve

Meir chaim Brikman’s hired goon, Shia and his
girlfriend were intimidating and cursing with
epithets our Congregation members with his
Rottweiler Dog this night, Shia is getting paid by
Thief Brikman to do this intimidation tactics night
after night. This is what Brikman is doing

 

   
   

2:09 231 views

 

0 m4 O71

oe

KnesesisraelofSeaGate @KnesesG « Apr 11 “
if you know this perpetrator who is wanted for
Burglary, he drives a Black Honda CRV with the
attached plate # please notify immediately
@NYPD6OPct @NYPDBKlynSouth or DM us in
private.

a
<“h

  

oy

HI O

https://mail.googte.com/mail/u/OMtinbox? projector=1 Wi
9/8/2019

Screenshot_20190908-114157_Chrome.jpg

N44, OBBSOCMBQAG BAT ul 76%e

J

  

KnesesisraelofSeaGate
171 Tweets

 

     

=

KnesesisraelofSeaGate @KnesesG - Aprs v

Sounds familiar? Hired Rabbi tries to steal building!
Here in Seagate this is exactly what's happening,
read about Interloper Rabbi Brikman’s attempt to
steal not 1 but 3 buildings!
lapps.courts.state.ny.us/fbem/DocumentD..

 

Mark Treyger and 8 others
O th 1 O 1 %

KnesesisraelofSeaGate @KnesesG - Apro w
Sounds familiar? Board hired Rabbi, and Rabbi tries
to Steal Buildings....well unfortunately same story is
here in Seagate

 

   

Mark Treyger and 7 others

O

hitps://mail.google.com/mail/u/OMinbox? projectar= 1

1A

 

 
9/8/2019 Sereenshot,20190908-114130_Chrome.jpg

11:41 Of GO m & ob a BR al 76%

KneseslsraelofSeaGate
177 Tweets

 

&

 

  

i KnesesisraelofSeaGate @KnesesG - Apr 4 Mw
READ: how interloper Rivkah Brikman together
w/Convicted criminal Yosh Wolhendler wanted to
steal all 3 Cong. buildings worth $20mm by filing a
false purported "Merger” between her “Chabad of
Seagate” entity and our Cong. “for no
consideration” at all
lapps.courts.state.ny.us/ibem/DocumentD..

QD ia) QO of

 

 

Convicted criminal (see attached NYT article)
Joseph (Yossi/Yosh) Wolhendler the known
Seagate troublemaker made a video to extort
money about Our Seagate Cong. full of lies and
distortions, He sold his house and is moving away
but leaves destruction,Don'’t fail for his trap again

KnesesisraelofSeaGate @KnesesG - Apr 3 v
DR:

. » Adimil Faking Ace.
Hhe New fork Gimes nays - RE ES
fwomen pleaded pg:
ARCHIVES Pyar avttomabile accidents to:
Metropolitan Briefs af 84 Ross Streei, and IN
BEVT a9. nachts

the Williamsburg sections
About the Archive

his isa digitival version of an ask damaged ears and then :
publication fs 1966. ‘fo prederve He / . . oo!
efit or update thon. Athind nian invelved i.
Oreuslandliy the digitzaiien proces Rorough Park, Hroakivn |

enarts af such problenis to archive :
a per al au probles ne . ae o We an Lad ana Bo og Bean Eye resegers-

Ari Kagan and 9 others
O74 v1 1 O14 x

KnesesisraelofSeaGate @KnesesG - Apr ¢ Me
Pd SHOCKING! Interloper Rivkah Brikman together with
convicted criminal Yosh Wohlhendler hired ag)
bouncers last Shabbos to prevent congreg:
from praying at Congregation Kneses Israe
Seagate! It's a shame that countless congregants

itl C) <

 
 
  

 

hitps://mail.google.com/mail/u/O/finbox? projector=1 Ww
9/8/2019 Screenshot _20190908-113939_Chrome.jpa

1139 B@OBOSaae- BX 2 077% em

Kneses!sraelofSeaGate
4771 Tweets

 

KnesestsraelofSeaGate @KnesesG » Mar v
Replying to @KnesesG
Can you help us stop the harassment by interloper
Rivkah Brikman? @AriBrighton @askboaboo
@JewishSeaGate @SGBC_BROOKLYN
@SeaGateChaverim @SeagateNeias
@ChurbenSeagate @MarkTreyger/18
@Margaritakagan @SeagateNews
@FetimanJoseph @NYPD6OPct
(@NYPDBklynSouth @AbeRosenberg|
@YossiGreen

O 3 tlh O71 oy

oc
hy

 

 

KnesesisraelofSeaGate @KnesesG — Mar 9 “4
Watch how the SeaGate Police finally arrives and
sends away Interloper Rivkah Brikman and her hired
goons who came to intimidate and harass our
tenants, watch how Rivkah encourages the goons
with cameras not to leave! RIVKAH STOP CRIMINAL
HARRASMENT & INTIMIDATION! STOP THE HATE!

 

  
  
 
 

 

© 2 "1 O4 oS

 

KnesesitsraelofSeaGate @KnesesG - Mar 3 a
Interloper Rivkah Brikman hired goons to intimidate
and harass our tenants, watch how the go
cameras are running in front of the doors
videotaping students! It is a crime fo record
_under 18! RIVKAH STOP THE CRIMINAL

i O) «

 

 

https://mail.google.com/mail/u/O/#inbox ?projector=1 4A
9/8/2019 Screenshot _20190908-113916_Chrome.jpg

QO BR Fal 77%

 

11:39 Of & © a

é KneseslisraelofSeaGate
171 Tweets

 

KnesesisraelofSeaGate @KnesesG - Mar 6 MM
Watch how the SeaGate Police finally arrives and
sends away Interloper Rivkah Brikman and her hired
goons who came to intimidate and harass our
tenants, watch how Rivkah encourages the goons
with cameras not to leave! RIVKAH STOP CRIMINAL
HARRASSMENT & INTIMIDATION! STOP THE HATE!

   

 

  
  

 

© 2 tl 1 O 4 eS

KnesesisraelofSeaGate @KnesesG - Maro ad

Interloper Rivkah Brikman hired goons to intimidate
and harass our tenants, watch how the goons with
cameras are running in front of the doors and
videotaping students! It is a crime to record minors
under 18! RIVKAH STOP THE CRIMINAL
HARRASMENT & INTIMIDATION! STOP THE HATE!

 

 

UR he

© 2 m1 Od 5
it C) “

https://mail.google.com/mail/u/O/Hinbox? projector=1 1A
9/8/2019 Screenshot_20190908-113849_Chrome.jpg

 

 

1133 @BOBSSGeaaG-: BRR al 78% a
& KnesesisraelofSeaGate

171 Tweets

KnesestsraelofSeaGate @KnesesG » Mar 5 v

interloper Rivkah Brikman hired goons to intimidate
and harass our tenants, watch how the goons with
cameras are running in front of the doors and
videotaping students! It is a crime to record minors
under 18! RIVKAH STOP THE CRIMINAL
HARRASMENT & INTIMIDATION! STOP THE HATE!

ae
=

 

   
   

 

ce Am hS a(oa do)

  

© 2 1 O71 “SG

KneseslsraelofSeaGate @KnesesG : Mar 5 v
Interloper Rivkah Brikman hired goons to intimidate
and harass our tenants, watch how Rivkah
encourages the goons with cameras to stand in
front of the doors and videotape students! It is a
crime to record minors! RIVKAH STOP THE
CRIMINAL HARRASMENT & INTIMIDATION! STOP

   

THE HATE!

 

 

 

https.//mail.google.com/mail/ufOMinbox? projector=1 WH
9/8/2019 Screenshot_20190908-113829_Chrome.jpg

 

138 OBAOBMDAQSG BR RW 78%

KnesesisraelofSeaGate
t71 Tweets

 

Go

 

 

KnesesisraelofSeaGate @KnesesG > Mar 5 v
Interloper Rivkah Brikman hired goons to intimidate
and harass our tenants, watch how Rivkah
encourages the goons with cameras to stand in
front of the doors and videotape students! itis a
crime to record minors! RIVKAH STOP THE
CRIMINAL HARRASMENT & INTIMIDATION! STOP
THE HATE!

 

 

   
  

 

O 2 Ti 1 O04 es
KneseslsraelofSeaGate @KnesesG - Mar 5 Vv
Interloper Rivkah Brikman hired goons to intimidate
and harass innocent people who come to pray at
our tenants building, watch how Rivkah encourages
those goons with cameras to run after people!

RIVKAH STOP THE CRIMINAL HARRASMENT AND
INTIMIDATION! STOP THE HATE!

co ee

 

   

PTTL ESy

O 2 m4 O14

serpents
veces
moar
= a
g 3
renee?
Py,
wo

https://mail.google.com/mailfu/O/#inbox? projector=1

Ww

 
9/8/2019 Screanshot_20190908-113746_Cinrome.jpg

137 OB SBOBM@ee- SRF a 78%

KneseslIsraelofSeaGate
171 Tweets

 

KnesesisraelofSeaGate @KnesesG « Feb 27 v
Convicted criminal (see attached NYT article)
Joseph (Yoshka) Wolhendler the known Seagate
troublemaker is running around in Seagate asking
people to sign that he is a “Nice” person, don’t fall
in his trap!

 

 

 

Ete New Hock Bans sevr toner eres

ARCHIVES Foazte

Metompolitass Ieiads

 

 

+ Atos Faking Acciibesi«
gteaded guilty in Federal 0!
antaennbile atchbenty te rallect $q,e0i4 i

Fen tie

 

af fig Road Brett, ghil Neaheniish Weeds

   
 
    
 

damaged race nad thea i
Adsind nyse dinotved tn it :
florugh Park, Brooklyn, had Bleaded guj

fret alt Salen firemen. .

 

1 1 O14 we

KnesestsraelofSeaGate @KnesesG - Feb 24 v

A The people of Seagate are speaking up! After
months of Harrasment by “MatchBox” arsonist Joe
Wohlhandler and Interloper Brikman against
Seagate Residents the pushback in the form of
public notice to the community is in all public
places in Seagate.

2,
1h

re

   

hitps://mail.google.com/mail/u/OMinbox?projector=1 11
9/8/2019 Sereenshot_20190908-131215_Photos.jpg

W20Oe BBO BQ: BNF Ww 57%e

ees) ea = car a,

ae Pee ee a ae
| ils rales with —

KnesestsraelofSe..
ets Bons Seagate, ike
; seit cert) Ilan ee
-Wolhendler is being
investigated | Th) this El
_ Arson nae oe

 

hitps://mail.google.com/mail/u/O/#inbox? projector=1

Wi

 
9/8/2019 Screenshot_204 90908-1 31317 _Photos.jpg

 

   

3801 NAUTILUS AVENUE
- BROOKLYN, NY 11224

   

KneseslsraelofSeaGate
* @KnesesG

official news outlet of Congregation Kneses Israeli of Sea Gate,
Brooklyn under the leadership of President Wayne Butler and
Gabai Fishel Markowitz

© SeaGate, Brooklyn EE) Joined July 2018
423 Following 75 Followers

Not followed by anyone you're following

 

Tweets Tweets & replies Media Likes
KnesesisraelofSeaGate @KnesesG ~ 1h v
» Replying to @JIBN

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated In this allegedly

Arson case.

oY 1 O of
Wij) KnesesisraelofSeaGate @KnesesG «1h vv
Replying to @Yiddish_Ni lyes

=,
ie

 

https://mail.google.com/mailfu/OMfinbox?projector=1

 
9/8/2019 Screenshot_20190908-131335_Photos.jpg

   

 

“KnesesisraelofSeaGate

38 Tweets

Tweets Tweets & replies Media Likes

 

Replying to @JBN

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly
Arson case.

OQ th OO 06

KnesesisraelofSeaGate @KnesesG « 1h v
5 =

 

Y KnesesisraelofSeaGate @KnesesG — 1h aa
_ Replying to @Yiddish_Niyes

Known Seagate, Brooklyn troublemaker Josh
Wolhendler {s being investigated in this allegedly
Arson case.

QO "l 4

ee

v KnesesisraelofSeaGate @KnesesG - 1h v
4 Replying to @MikeNyivnews .

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly
Arson case.

© ty © a

Hy KnesesisraclofSeaGate @KnesesG - 1h Ww
‘ Replying to @Groisetotly

          

hétps://mail.google.com/mail/w/O/#inbox? projector=1 Ht
9/8/2019 Screenshot_20190205-192116_Chrome.jpg

OOMAQGD& Be -- BM Fd 66% B
KneseslsraelofSeaGate

38 Tweets
3801 NAUTILUS AVENUE
BROOKLYN, NY 11224
(; 3) (Follow )

 

7:21 PM

    

- KnesesisraelofSeaGate
@kKnesesG

official news outlet of Congregation Kneses Israel of Sea Gate,
Brooklyn under the leadership of President Wayne Butler and
Gabai Fishel Markowitz

® SeaGate, Brooklyn [FF] Joined July 2018
423 Following 75 Followers

Not followed by anyone you're following

 

Tweets Tweets & replies Media Likes
} KneseslisraelofSeaGate @KnesesG - th Mw
alg. Replying to @JBN

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly

Arson case.
om tl OQ %
KnesesisraelofSeaGate @KnesesG «1h Me

Replying to @Yiddish_Niyes
Known Seagate, Brooklyn troublemaker Josh

Wolhendler is being investigated in this allegediy
Arson case.

© wy O17

=
wR

 

a (3 é

https:/imail.google.com/mailfu/O#tinbox?projector=4

1

 

 
9/8/2019 Screenshot_20190205-192128_Chrome-.jpg
QOBACH BBS -- BM Fl 66% 7:21 PM
x (1) Tweets with replies by Kn... oOo 3

nitps://mobile.twitter.com

 

 

 

 

..  KnesesisraelofSeaGate
. 3H Tweets

Tweets Tweets & replies Media Likes
i ij) KnesesisraelofSeaGate @KnesesG + 1h Me
tery. Replying to @JBN

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly

 

Arson case.
O 2 0 a
KneseslsraelofSeaGate @KnesesG — 1h Me

Replying to @Yiddish_Niyes
Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly

a
<e

Arson case.

© T O14 S
Ly KnesestsraelofSeaGate @Knesesc - ‘Th vv
‘ekg, Replying to @MikeNytvnews

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly

Arson case.
OC wt Q <p
KneseslsraelofSeaGate @KnesesG — 1h wv

Replying to @Groisetotly
Known Seagate, Brooklyn troublemaker Josh

Wolhendler is being investigated in this allege
Arson case.

© Tt O

we
ke

  

“hs.

hitps:/Imail. google. com/mail/u/Oinbox? projector=1 q
9/8/2019 Screenshot_20190205-193816_Chrome.jpg

alten

 

 

Jewish Breaking News “
@JBN

   

¥ a
a

BREAKING: Rabbi Lankry's yeshivah in the
town of Liberty, NY (upstate) was set on
fire and a Swastika was scrawled on the
‘walls. Police are investigating.
instagram.com/p/BtgZLCunrih/...

 

11:04 AM - Feb 5, 2079 - Instagram

1 Retweet
© tl O of
HY KneseslsraelofSeaGate @KnesesG - 1h Vv

Replying to @JBN

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly
Arson case,

© th Q

Rat
wt

=

 

© eal nia é-

https://mail.google.com/mail/u/OMtinbox? projector=1

 
9/8/2019 IMG-20190209-WA0001 jpg

 

“. KnesesisraelofSeaGate

39 Tweets

 

KnesesisraelofSeaGate @KnesesG - th wv
CAUGHT: Joseph (Yoshka) Wolhendler the
known Seagate troublemaker and prime arson
suspect of the fire at Rabbi Lankry’s Yeshiva in
Upstate Liberty, NY that was set on fire, was
caught red handed on CCTV vandalizing and
destroying property at our building occupied
by UTA Yeshiva.

 

 

Mark Treyger and 9 others

>) TO 1 © 2 if,

hitps://mail.gcogle.com/mail/u/OHfinbox?projector=1 41

 
9/8/2019 Screenshot_20190209-212105_Chrome.jpg

 

 

 

< Tweet
 RAESESISTHRIOTS CaGALE - — “——s —_—
Sig. @KnesesG

CAUGHT: Joseph (Yoshka) Wolhendler
the known Seagate troublemaker and
prime arson suspect of the fire at Rabbi
Lankry’s Yeshiva in Upstate Liberty, NY
‘that was set on fire, was caught red
handed on CCTV vandalizing and
destroying property at our building
occupied by UTA Yeshiva.

 

     

 

Mark Treyger and 9 others
7:35 PM - Feb 9, 2019 - Twitter for iPhone

https://mail.google.com/mail/u/OMinbox?projector= 1

v4

 
9/8/2019 IMG-20190209-WA0075.jpg

ei OR Fl 80% TIO PM

 

mEGaOuve

& Tweet

fh Jewish Breaking News
(@JBN

BREAKING: Rabbi Lankry's
yeshivah in the town of Liberty,
NY (upstate) was set on fire and
a Swastika was scrawled on the
walls. Police are investigating.
instagram.com/p/BtgZLCunrih/...
11:04 AM - 05 Feb 19- Instagram

 
 

 

1 Retweet

0 TQ O 0%

| ; KnesesisraelofSeaGate @Knese... 4d ~
2 Y Replying to @JBN

Known Seagate, Brooklyn troublemaker
Josh Wolhendler is being investigated in
this allegedly Arson case.

O tl vi *—

 

Tweet your reply

https://mail.google.com/mail/ufOMinbox?projector=1

WY

 
9/8/2019

  

x  @ (18) KnesesisraelofSeaGate..

hites://mobile twitter.com

€= Tweet

Screenshot_20190210-031410_Chrome.jpg

ree BBM 45% B14 AM

*
4
*

 

 

occupied by UTA Yeshiva.

 

Beagate Yeshiva-Camera 01. os

that was set on fire, was caught red
handed on CCTV vandalizing and
destroying property at our building

 

Mark Treyqer and 9 others

7:35 PM - Feb 9, 2079 - Twitter for [Phone

1 Retweet 2 Likes

Oo ew 8B

https://mail.google.com/mail/u/O/MHinbox?projector=1

   

 

1H

 
9/8/2019 IMG-20190211-WA0112.jpg

    

   

OOo

Q Search Tw itter | | ; - a - aw

 

 

 

KnesesisraelofSeaGate €.Feb9 Vv
CAUGHT: Joseph (Yoshka) Wolhendler
the known Seagate troublemaker and
prime arson suspect of the fire at Rabbi
Lankry's Yeshiva in Upstate Liberty, NY
that was set on fire, was caught red
handed on CCTV vandalizing and
destroying property at our building
occupied by UTA Yeshiva.

 

   

Mark Treyger and 9 others
C1 tl O 2 a

https://mail. google. com/mail/u/Oinbox?projector=1

 

1

 
9/8/2019 Screenshot_20190212-182913_ Chrome.jpg
QOBBAOw BB: RM Fe st 83% Bb:29 PM
x gM) Kneses|sraelofSeaGate o... mo:

hitos.//mobile twitter.com

é& Tweet

 

Jewish Breaking News @JBN - Feb 5 “

BREAKING: Rabbi Lankry's yeshivah in the town of
Liberty, NY (upstate) was set on fire and a Swastika
was scrawled on the walls. Police are investigating.
instagram.com/p/BtgZLCunrth/...

O14 101 OQ mS

KnesesisraelofSeaGate “A
Sig @KnesesG

Replying to @JBN

Known Seagate, Brooklyn troublemaker
Josh Wolhendler is being investigated in
this allegedly Arson case.

 

 

5:53 PM- Feb 5, 2079 - Twitter for [Phone

Y ae Q =~

 

° : om oo Tj

https://mail.googte.com/mail/u/OAfinbox ?projector=1

4

 
9/8/2019 Screenshot_20190212-183009_Chrome.jpg

Seo. .-Sea

 

coe oR AL Fy 83% B 6:30 PM
x @ (1) Yiddish Niyes on Twitter... fy

hitos://mobile.twitter.com

@
€
&

<< Tweet

 

Yiddish Niyes “
~ @Yiddish_Niyes

 

 

Rabbi Lankry's yeshivah in the town of
‘Liberty, NY (upstate) was set on fire and a
Swastika was scrawled on the walls.
Police are investi...

11:09 AM: Feb 5, 2019 - Cloudhopper

( tm OQ o
| KneseslsraelofSeaGate @KnesesG « Feb 5 ve
ay. Replying to @Yiddish_Niyes

Known Seagate, Brooklyn troublemaker Josh
Wolhendler is being investigated in this allegedly
Arson case.

oO tl 1 ae

 

- fo ¢&

https://mall.qcogle.com/mail/u/Otinbox/QgrcdHrnvDwLIDNzjQwsiDT quzVXvSqviSb?projector=1 &messagePartld=0.1

tt

 

 
9/8/2019 Screenshol_20190212-183032_Chrome.jpg

O © Gf @ rk 4 & +B a Fill 63% fd 6:30 PM

 

é- Tweet

 

 

MIDWOOD FLATBUSH NEWS - BROOKL...  FeoS v

February 5, 2019
This Just In; Rabbi Lankry's Yeshivah in Liberty, NY
was set on fire and a Swastika and SS letters were
scrawled on the wails.

QO 4 tT © “S

| KnesesisraelofSeaGate MA
sig. @KnesesG
Replying to @MikeNytvnews
Known Seagate, Brooklyn troublemaker

Josh Wolhendler is being investigated in
this allegedly Arson case.

 

 

5:52 PM - Feb 5, 2019 - Twitter for (Phone

Y ty Q mS

 

6 ed a [)

https://mail.googte.com/mail/u/Ofinbox? projector=1

14
9/8/2019 Screenshot_20190212-183059_Chrome.jpg

QB M@Osk BB: Ba Bl 82% B6:30 PM

 

é& Tweet

 

Abe @Groisetotty . Feb 5 we
#Hatecrime yeshiva house burnt and painted with
swastikas in #Liberty

 

 

 

 

Ne KnesesisraelofSeaGate v
She @kKnesesG

Replying to @Groisetotty

Known Seagate, Brooklyn troublemaker
Josh Wolhendler is being investigated in
this allegedly Arson case.

551 PM Feb 5, 2019 - Twitter for iPhone

 

OQ TY Y

eo Joo. oe

hitps.//mail.google.com/mail/u/OMinbox? prajector=1 1
9/8/2019 Screenshot_20190242-183110_Chrame.jpg

(oe Se Tm gh 82% B 6:31 PM

<

 

}

' ee Bh

+,

  

 

 

Abe @Groisetotty - Feb 5 wv

#Hatecrime yeshiva house burnt and painted with
swastikas in #Liberty

 

 

 

 

0:11 107 views

QO 1 1 Oo ; oS

} +KnesesisraelofSeaGate v
Siig: @kKnesesG
Replying to @Groisetotty
Known Seagate, Brooklyn troublemaker

Josh Wolhendler is being investigated in
this allegedly Arson case.

551 PM: Feb 5, 2019 - Twitter for iPhone

QO TY OG

e 4 “sare a

https://mail.google.comimail/u/OMinbox? projector=

 

 

 

 
9/8/2019 Screenshot_20196212-183147_Chrome.jpg

OO BGO. Be BQ Fl 82% B 6:31 PM

   

Bee

x @ (1) KneseslsraelofSeaGateo.. Fy

hitps://mobile twitter.com

«< Tweet

 

 
  

The Reagan Battalion ©3 @ReaganBatt.. -FebS  v
BREAKING: Jewish Yeshiva (high school) in Liberty
New York graffitied with Swastikas and burned to the
ground.

 

 

Oa 1 25 O 7 oS

WL KnesesisraelofSeaGaie v
Gig: @kKnesesG

Replying to @ReaganBattalion
Known Seagate, Brooklyn troublemaker

Josh Wolhendler is being investigated in
this allegedly Arson case.

546 PM Feb 5, 2019 Twitter for iPhone

Y tl QO

 

ee rgd oe oe 5

hitps.//mall.google.com/mail/u/OAfinbox? projector=1

 
9/8/2019 Screenshot_20190212-183342_Chrome.jpg

OO 8 @ @ ck. B

 

vB aL Pe B1% B 6:33 PM

 

(} @ hitps://mobile.twittercom/K @ }
¢ Tweet

Me cesesorelofSeaCate v
§ig, @KnesesG

CAUGHT: Joseph (Yoshka) Wolhendler

 

“the known Seagate troublemaker and
prime arson suspect of the fire at Rabbi
Lankry's Yeshiva in Upstate Liberty, NY
that was set on fire, was caught red
handed on CCTV vandalizing and
destroying property at our building
occupied by UTA Yeshiva.

 

€ ; 7 = : " s * o : (J oh - - oe €:

hitps://mail. google.com/mail/W/OHinbox?projector=1

 
9/8/2019 Screenshot_26190908-113638_Chrome.jpg
11396 OBHOea@aae@- BR FW 79% m
e KnesesisraelofSeaGate

 

177 Tweets

"21 KnesesisraelofSeaGate Retweeted

 

4 4 CO 3

 

Max Rose
Congresswoman Omar's statements are deeply
hurtful to Jews, including myself.
TeLWweeT SOMeGHE VeCIIIng HIGH porrur ner
sentiment is simply unacceptable.

At a time when anti-Semitic attacks are on the
rise, our leaders should not be invoking hurtful
stereotypes and caricatures of Jewish people
to dismiss those who support israel. In the
Democratic Party - and in the United States of
America - we celebrate the diversity of our
people, and the Gods we pray to, as a

© 17K t 2.7K O 7.8K oe

KnesesisraelofSeaGate @KnesesG ~ Feb 9 Me
CAUGHT: Joseph (Yoshka) Wolhendler the known
Seagate troublemaker and prime arson suspect of
the fire at Rabbi Lankry's Yeshiva in Upstate Liberty,
NY that was set on fire, was caught red handed on
CCTV vandalizing and destroying property at our
building occupied by UTA Yeshiva.

    

Mark Treyger and 9 others

i () <

https.//mail.google.com/mail/u/OHfinbox? projector= 1

41

 
9/8/2019 IMG-20190214-WA0047.jpg

BAL Ful 28%

 

pamos ~

rabbilankry

 

Top Latest People Photos Vid

 

KnesesisraelofSeaGate ... 4d
CAUGHT: Joseph (Yoshka)
Wolhendler the known Seagate
troublemaker and prime arson
suspect of the fire at Rabbi
Lankry's Yeshiva in Upstate
Liberty, NY that was set on fire,
was caught red handed on
CCTV vandalizing and
destroying property at our
building occupied by UTA
Yeshiva.

 

   
 
   
 

POC e Le

 

Mark Treyger and 9 others
C4 th 1 2

Behind The News... - 0

 

httos:/fmail.google.com/mail/fu/OMinbox?projector=1
 

9/8/2019 IMG-20190214-WA0096. jpg

 

 

 

 

 

 

 

https://mail.google.com/mail/u/OMfinbox?projector=1 WH
 

IMG-20190214-WA0095.jpg

9/8/2019

 
 

 

 

 

 

qn

1

box?projector=

an

{imail.google.com/mail/u/O#

hifps
9/8/2019 IMG-20190214-WA0094. jpg

 

 

 

 

 

 

 

 

a

https://mail.google.com/mailfu/O/#finbox?projector=1
9/8/2019 Screenshat_20190224-174458_Chrome.jpg

 

<- Tweet

 

 

KneseslsraelofSeaGate
@KnesesS

 

 

 

The people of Seagate are speaking up!
After months of Harrasment by
“MatchBox" arsonist Joe Wohlhandler and

‘Interloper Brikman against Seagate
Residents the pushback in the form of
public notice to the community is in all
public places in Seagate.

 

 

wehevarg the tig here? is 1 thy

 

i O) 4

nttps.//mail.google.com/mail/u/OMinbox?projector=1 tt
9/8/2019 Screenshot_20190224-174753_Chrome.jpg

BAT ot Mia Qoko- BM FE al 100%

 

a (1) KnesesisraelofSeaGate (... co
' httos://mobile twitter.com °

1 & KneseslsraelofSeaGate
53 Tweets

 

     

3801 NAUTILUS AVENUE
_BROOKLYN, NY 11224

 

KneseslsraelofSeaGate
@KnesesG

official news outlet of Congregation Kneses Israel of Sea Gate,
Brooklyn under the leadership of President Wayne Butler and
Gabai Fishel Markowitz

©) 3301 Nautilus,SeaGate Brooklyn fF) Joined July 2018
424 Following 192 Foilowers

Not followed by anyone you're following

Tweets Tweets & replies Media Likes

\edecaurdemeunreirermeiaratinad nee GRIST

i KneseslsraelofSeaGate @KnesesG — 12m w
The people of Seagate are speaking up! After months
of Harrasment by “MatchBox” arsonist Joe
Wohthandler and Interloper Brikman against Seagate
Residents the pushback in the form of public notice to
the community is in all public places in Seagate.

de
Et a
x ¥

 

 

SPT ThA netics aMmaT WS toviFg bocpet Jats Bis Sea Ciste poate Bt pret °
opiate) Eg fount fe Tie Fea Ciits real-estate vitacker by Way of a hastlie ke

       

cai,

https://mail.google.com/mail/u/Oftinbox? projector= 1 WW
9/8/2019 Screenshot _20190224-174442 Chrome.jpg

 

 

sea sie 1 eae age pee one ee

Residents the pushback in the form of
public notice to the community is in all
public places in Seagate.

 

 

 

 

ow York PAPONCICE,.
SNYEDOB"

  
   

      

   

1 findings. Jose ph. WollendlogY: ef Horch
‘ civish Law. “Moser.” He shall be

  
 
 

cemndicatsd, cand

 

 

 

 

 

https://mail. google.com/mail/u/O/#inbox? projector=1 V7
9/8/2049 Screenshot_20181005-165306_Chrome.jpg

 

 

 

of Sea
3801 NAUTILUS AVENUE
BROOKLYN, NY 11224

   

 

 

KneseslisraelofSeaGate
(@kKnesesG

official news outlet of Congregation Kneses Israel of Sea Gate,
Brooklyn under the leadership of President Wayne Butler and
Gabai Fishel Markowitz

©) SeaGate, Brooklyn (fF) Joined July 2078
124 Following 16 Followers

Tweets Tweets & replies Media Likes

sections aslanawlaniteebdddheh en otis

uy KnesesisraelofSeaGate @KnesesG - 2h a
Known Seagate troublemaker Mr, Josh Wolhendler is
bullying, Harassing and threatening workers of our
tenant the Yeshiva UTA of Borough Park who are
preparing the building for the winter semester starting
next week.

+ae ‘
ie:
RR?

 

how
oN

https://mail.google.com/mailfu/O/#inbox?projector=4 Ww
9/8/2019 Screenshot_20181005-165318_Chrome.jpg

 

é  KneseslsraelofSeaGate

 

KnesesisraelofSeaGate @KnesesG - 2h Vv
Known Seagate troublemaker Mr. Josh Wolhendier is
bullying, Harassing and threatening workers of our
tenant the Yeshiva UTA of Borough Park who are
preparing the building for the winter semester starting
next week.

 

 

 

OQ tw O oe

KnesesisraclofSeaGate @KnesesG - 19h
Known Seagate troublemaker Mr, Josh Wolhencler Is
bullying and threatening workers of our tenant the
Yeshiva UTA of Borough Park who are preparing the
building for the winter semester starting next week.

 

 

https://mail. google.com/mail/u/O/#inbox? projector=1

WA

 

 
9/8/2019

Screenshot,20181005-165329_Chrame.jpg

 

 

 

 

KnesesisraelofSeaGate

~nesesisraelofSeaGate @KnesesG 18h

Known Seagate troublemaker Mr. Josh Wolhendler is
bullying and threatening workers of our tenant the
Yeshiva UTA of Borough Park who are preparing the
building for the winter semester starting next week.

 

Oo wv © a

KnesesisraelofSeaGate @KnesesG « Sep 14 ww
Our Congregation President Mr. Wayne Butler
discussing SeaGate community issues with the
winning candidate for NYS Attorney General during
yesterday's democratic primary @TishJames Mr.
Butler is wishing her success in her new role!

 

BAD KnasesisracinfSeafatea mknesesh «. Ann at. ad

a eo . | ha : El ' he oe es ae

hitps://mail.google.com/mail/u/OMtinbox? projactor=4

VA

 

 
9/8/2019 Screenshot_20190211-230943_Chrome.jpg

 
   

KneseslsraelofSeaGate
4? Tweets

 

 

KnesesisraelofSeaGate @KnesesG - Oct 5 v
Known Seagate troublemaker Mr. Josh Wolhendler is
bullying, Harassing and threatening workers of our
tenant the Yeshiva UTA of Borough Park who are
preparing the building for the winter semester starting
next week.

 

 

 

5 ' i = ams os

KnesesisraelofSeaGate @KnesesG - Oct 4 we
Known Seagate troublemaker Mr. Josh Wolhendier is
bullying and threatening workers of our tenant the
Yeshiva UTA of Borough Park who are preparing the
building for the winter semester starting next week.

 

 

Nw

ee

https://mail.google.com/mail/u/O/inbox?projactor=4

 
9/8/2019 Screenshot_20190211-230950_Chrome.jpg

 

.,  KneseslsraelofSeaGate
. 42 Tweets

 

KnesesisraelofSeaGate @KnesesG - Oct 5 Vv
Known Seagate troublemaker Mr. Josh Wolhendler is
bullying, Harassing and threatening workers of our
tenant the Yeshiva UTA of Borough Park who are
preparing the building for the winter semester starting
next week.

 

 

 

 

 

5 | a © ny

KnesesisraelofSeaGate @KnesesG « Oct 4 v
Known Seagate troublemaker Mr. Josh Wolhendler is
bullying and threatening workers of our tenant the
Yeshiva UTA of Borough Park who are preparing the
building for the winter semester starting next week.

 

 

woop ee

https://mail.google.com/mail/u/O#finbox?projector=1 Vt
 

EXHIBIT “ B “
9/9/2019 Screenshot _20190909-105338_Chrome.jpg

10:53 = @& & & odiod ee RAE Ball 64%

KnesesisraelofSeaGate
171 Tweets

 

 

 

KneseslsraelofSeaGate @Knes.. - Oct 8,2018 vv
Mayer and Rivkah Brikman are bullying, Harassing
and threatening workers of our tenant the Yeshiva
UTA of Borough Park who are preparing the building
for the winter semester starting next week. Mayer
Brikman has the Chutspah to tell workers that “lam
the owner” which is a lie!!

 

 

 

 

O15 224 views

 

O71 tl Q GS

KnesesisraelofSeaGate @Knes... - Oct 5,2018 v
Known Seagate troublemaker Mr. Josh Wolhendler
is bullying, Harassing and threatening workers of
our tenant the Yeshiva UTA of Borough Park who
are preparing the building for the winter semester
starting next week.

 

 

i O <

https://mail. google.com/mail/u/O/#trash/QgrcJHrnxVBfrbXmHerCjmxL GpQpHFdSNTG?compose=new&projector=1 &messagePartld=0.1 Al
9/9/2019 Screenshat_20190909-102940_Chrome.jpg

 

10:29 Bh BM Oe Gv RN FO 73%
KnesesisraelofSeaGate

 

171 Tweets

Our Congregation Kneses israel of Seagate
established since 1921 always prayed “Nusach
Sfard” look at the inscription on the main door no19
dD Non SNw! for interloper Brickman and his
partner troublemaker Wohlhandler to try to change
that after 100 years is against Jewish Law

Y KnesesisraelofSeaGate @KnesesG - Feb 14 v
KDE:

 

 

O 2 Ll 2 5 eS

KnesesisraelofSeaGate Retweeted

NYPD Brooklyn South & @NYPDBKI.. Feb 13 v
Our hearts break as we come together to do what
we do for our fallen brother - Detective Brian
Simonsen. Honor. Respect. Never Forget. We pray
for the Simonsen Family, the @NYPD102P ct and all
of his loved ones, friends and coworkers.

   

Nest eta aa

 

Fidelis Ad Morte

 

i C) <

hitps://mail.google.com/mail/u/OHttrash/FFNOWMGZJMMRFebaARRhxnGtNgPzNefdJ?compose=new&projector=1 &messagePartld=0.1

Vit

 
9/9/2019 Screenshot_20190909-103040_Chrame.jpg

BM Fd 72% 8

 

10:30 Be @e Os -- @--
x KneseslsraelofSeaGat... Ol re $

mobile.twitter.com °

é- Thread

KnesesisraelofSeaGate v
She @KnesesG

_Interloper Rivkah Brikman hired goons

to intimidate and harass innocent

- people who come to pray at our tenants
building, watch how Rivkah encourages
those goons with cameras to run after
people! RIVKAH STOP THE CRIMINAL
HARRASMENT AND INTIMIDATION!

STOP THE HATE!

 

 

 

aRsKedicES

EES

8:11 AM: Mar 5, 2019 - Twitter for iPhone

1Retweet 1 Like

Y TY Y

 

6k Pinay Marazvau @idarazavPinny ~ Mar... eg

il O <

hitps://mail.googie.comv/mail/u/O/#trash/F FNDWNXjn FmkbxpBDZGKreLdPdqqL VCN?compose=new&projecior=1 &messagePartld=0. 4
9/9/2019 Screenshot_20190909-103150_Chrome.jpg

10:31 Bmw BBO nS BM Bul 72%

KnesesisraelofSeaGate
171 Tweets

   

  

Watch how the SeaGate Police finally arrives and
sends away Interloper Rivkah Brikman and her hired
goons who came to intimidate and harass our
tenants, watch how Rivkah encourages the goons
with cameras not to leave! RIVKAH STOP CRIMINAL
HARRASSMENT & INTIMIDATION! STOP THE HATE!

KneseslsraelofSeaGate @KnesesG - Mar 5 v
es

 

 

en ecko

QO 2 ld 1 oS

KneseslsraelofSeaGate @KnesesG - Mar 5 v
Site: Interloper Rivkah Brikman hired goons to intimidate

and harass our tenants, watch how the goons with
cameras are running in front of the doors and
videotaping students! It is a crime to record minors
under 78! RIVKAH STOP THE CRIMINAL
HARRASSMENT & INTIMIDATION! STOP THE HATE!

   

ror wane

a]

© 2 TL 1 O71
24600 ann inn na ato nn be ON mn ai. Nee

I O <

https://mail.google.com/mail/u/OMfinbox?compose=new&projector=1

14

 
9/9/2019 Screenshot_20190909-103222_Chrome.jpg

og Be BAB al 71%

 

10322 Bs @e

 

é-~ Thread

KnesesisraelofSeaGate @KnesesG « Mar 5 v
: Y Interloper Rivkah Brikman hired goons to intimidate

and harass innocent people who come to pray at
our tenants building, watch how Rivkah encourages
those goons with cameras to run after people!
RIVKAH STOP THE CRIMINAL HARRASMENT AND
INTIMIDATION! STOP THE HATE!

 

 

Sea tea Es)

DO 2 tL 1 OF —%

KnesesisraelofSeaGate Vv
Sie: @KnesesG

Can you help us stop the harassment by
interloper Rivkah Brikman?
@AriBrighton @askbooboo
@JewishSeaGate @SGBC_BROOKLYN
@SeaGateChaverim @SeagateNeias
@ChurbenSeagate @MarkTreyger/18
@Margaritakagan @SeagateNews
@FettmanJoseph @NYPD60Pct
@NYPDBklynSouth @AbeRosenber
@YossiGreen

 
 

8:43 AM: Mar 5, 2019 - Twitter for iPhone

Ll O «

https://mail.google.com/mail/u/O/#inbox?compose=newéprojector=1
9/9/2019 Screenshot_20190909-103123_ Chrome. jpg

BAB ull 72%

 

1031 Be BBO. «B&B

mobile.twitter.com

x & KnesesisraelofSeaGat... 0 oe $

   

— Knesesisraelo iseaGate coe

 

   

171 Tweets
di}! KnesestsraelofSeaGate @KnesesG - Mar 5 vO
Sb: Interloper Rivkah Brikman hired goons to intimidate

and harass our tenants, watch how Rivkah
encourages the goons with cameras to stand in
front of the doors and videotape students! It is a
crime to record miners! RIVKAH STOP THE
CRIMINAL HARRASMENT & INTIMIDATION! STOP
THE HATE!

 

 

© 2 1 D4 as
KnesesisraelofSeaGate @KnesesG — Mar 5 v
Sle. Interloper Rivkah Brikman hired goons to intimidate

and harass innocent people who come to pray at
our tenants building, watch how Rivkah encourages
those goons with cameras to run after people!
RIVKAH STOP THE CRIMINAL HARRASMENT AND
INTIMIDATION! STOP THE HATE!

   

0:45 184 views

HH O <

https:f/malt.google.com/mailfu/OAftrash/KtbxL xGLINWPDajqljDGwiZIkGIHgPWqLq ?compose=new&projector=1&messagePartid=0.1

1
9/9/2019 Screenshot_20190909-103437_Chrome.jpg

a BO al 72%

   

10:31 Es @ &

KneseslisraelofSeaGate
171 Tweets

 

KnesesisraelofSeaGate @KnesesG - Mar 5 Vv
Interloper Rivkah Brikman hired goons to intimidate
and harass our tenants, watch how the goons with
cameras are running in front of the doors and
videotaping students! It is a crime to record minors
under 18! RIVKAH STOP THE CRIMINAL
HARRASMENT & INTIMIDATION! STOP THE HATE!

   
   

 

() 2 tl 1 0 1 oS

Interloper Rivkah Brikman hired goons to intimidate
and harass our tenants, watch how Rivkah
encourages the goons with cameras to stand in
front of the doors and videotape students! It is a
crime to record minors! RIVKAH STOP THE
CRIMINAL HARRASMENT & INTIMIDATION! STOP
THE HATE!

BA KneseslsraelofSeaGate @KnesesG - Mar 5 v
ROR:

https://mail.google.com/mail/u/O/#trash/KtbxLvHckK SPfgLpJjRFWifkcQBwsCDIPFL ?compose=new&projector=1 &messagePartid=0.1
9/9/2019 Sereanshat_20190909-103531_ Chrome.jpg

   

 

 

10:35 Bw Be Ad my Rh see Ba El 70%
KneseslsraelofSeaGate
171 Tweets
KneseslIsraelofSeaGate @KnesesG : Apr 2 v

SHOCKING! Interloper Rivkah Brikman together with
convicted criminal Yosh Wohlhendler hired armed
bouncers last Shabbos to prevent congregants
from praying at Congregation Kneses Israel of
Seagate! It’s a shame that countless congregants
couldn't conduct their prayers to God!

 

 

Councilman Deutsch and 9 others
>) 11 QO 3 xy

KnesesisraelofSeaGate Retweeted

@HikindDov - Apr 1 we
Where are all the so-called “free speech
advocates"?!

   

An elected official was removed from a committee
for stating an incontestable fact.

Let that sink in.

© 20 tl 93 © 337 ob

Show this thread

KnesesisraclofSeaGate Retweeted

. NYPD 66th Precinct & @NYPD66Pct - Ap
alert 1 ,

UII () ¢

    

https://mail.google.com/mail/u/O4inbox?compose=newéprojector=1
9/9/2019 Screenshot_20190909-103553_ Chrome.jpg

   

1035 Bw BSB Ow ee B-- BR Ft 70%e
& Tweet

KneseslisraelofSeaGate wv
She @KnesesG

_ READ: how interloper Rivkah Brikman
together w/Convicted criminal Yosh
_Wolhendler wanted to steal all 3 Cong.
buildings worth $20mm by filing a false
’ purported “Merger” between her
“Chabad of Seagate” entity and our
Cong. “for no consideration” at all
iapps.courts.state.ny.us/fbem/Docume
nib...

7:49 AM: Apr 4, 2019 - Twitter for iPhone

 

O 1 QO —%

 

it ( <

https://mail.google.com/mail/u/O/#inbox?compose=newéprojector=1

4
9/9/2019 Screenshot_20190909-103623_Chrome.jpg

  

1036 Be BeO-e a @--- BR Fw 70%e
KneseslisraelofSeaGate
171 Tweets
KnesesisraelofSeaGate @KnesesG « Apr 5 we

‘tg Sounds familiar? Hired Rabbi tries to steal building!
Here in Seagate this is exactly what's happening,
read about Interloper Rabbi Brikman’s attempt to
steal not 1 but 3 buildings!

lapps.courts. state ny.us/fbem/DocumentD..

Ae?

     
   
    

Mark Treyger and 8 others
Y 1 0 1 *

KnesesisraelofSeaGate @KnesesG ~ Apr 5 vv
Sounds familiar? Board hired Rabbi, and Rabbi tries
to Steal Buildings....well unfortunately same story is
here in Seagate

 

Mark Treyger and 7 others
C2 M8) oe
Hl ©) q

https://mail.googte.com/mail/u/O/#inbox?compose=new&projector=1

14
9/9/2019

Screenshot_20190909-103709_Chrome.jpg

10:37 Be @ & cece BD BARR dl 69%

171 Tweets

KneseslsraelofSeaGate

 

 

KnesesisraelofSeaGate @KnesesG - Apr 12 Me

WATCH FACES OF EVIL: Meir Brikman who
consider’s himself a “Rabbi” and his hired goon Shia
who threatens people with his Rottweiler Dog shut
off the electric switches which causes damages of
thousands of dollars in spoiled food and then lies
on his videos that he is the victim

 

1 tl 1 G4 —%

KnesesisraelofSeaGate @KnesesG - Apr 12 v
Meir chaim Brikman’'s hired goon, Shia and his
girlfriend were intimidating and cursing with
epithets our Congregation members with his
Rottweiler Dog this night, Shia is getting paid by
Thief Brikman to do this intimidation tactics night
after night. This is what Brikman is doing

 

[Ul © <

https://mail.google.com/mail/u/O/#inbox?compose=new&projector=1

at

 
9/8/2019 Screenshot_20190908-151638_Chrome.jpg

316 OMOtBe FMS + BR RM al 22%

KneseslsraelofSeaGate
171 Tweets

 

{ KnesesisraelofSeaGate @KnesesG » May 23 wa

It has come to our attention that the Brickman’s are
soliciting our members for donations/Sponsorship
for BBQ’s/TGI's/Etc expressing that the $ is going
towards our Cong. Please be advised that this is a
LIE! our Cong. Never received a penny! the $is 4
Brickman’s personal entity

=e
he

     
   
    

~ SUBGESTED DONATION $18 PP
. SPORBORSHIP: SiBO | $260

Mark Treyger and 9 others

O14 vl O 0
i KnesesisraelofSeaGate @KnesesG « May 3 Vv
ig, 28 YEAR DIFFERENCE! Rabbi Yisroel Goldstein of

@Chabad of #Poway In 28 years of service built a
beautiful Shul and Community! Chaim Meir @
Interloper Rivkah Brikman of Seagate In 28 years of
service brought destruction & devastation to
#Seagate #brooklyn WHAT A WASTE OF 28 YEARS!

   

os

i OO

https://mail.google.com/mail/u/Oinbox? projector= t

 
9/8/2019 Screenshot_20190908-151722 Chrome.jpg

Bm BR RH wl 2148

 

317 BO Oe Be &

< Tweet
~ advised that this Is a LIE! our Cong.
Never received a penny! the $ is 4
Brickman’s personal entity

 

 

 

   
 
   
    
 

      

_ BUGGESTED DONATION: 10 PP.
~ BPONSHASHIP: $180 |. 8368

 

   

-718,791.1288
“ChabadSeagate.com”

 
  
    

& Mark Treyger and 9 others

 

&
OH

itt O

https://mall. google.com/mail/u/OMinbox? projector=1 tt
9/8/2019 Screenshot_20190908-151702_Chrome.jpg

317 OMO®BMe Ge PM FW 22%S

< Tweet
i KneseslsraelofSeaGate v
Sig @kKnesesG

It has come to our attention that the
Brickman’s are soliciting our members

_ for donations/Sponsorship for

_ BBQ's/TGI's/Etc expressing that the $ is
~ going towards our Cong. Please be
advised that this is a LIE! our Cong.
Never received a penny! the $ is 4
Brickman’s personal entity

 

 

hitps://mail.google, com/mai/u/Offinbox? projector=1

Vt

 

 
9/8/2019 IMG-20190424-WA0001 jpg

BBE Bo oy 5%

& Tweet
& Pinned Tweet |
v KnesesisraelofSeaGate
) (@KnesesG
So the fired Rabbi Brickman
with his wife Interloper Rivkah
Brickman who tried to steal all
_of our Congregation's assets
ran to #FakeNews reporter
-@RamirezJeanine from @NY1
with LIES to spread #FakeNews on
the matter that's before Supreme
Court after Brickman was caught
STEALING!

 
  
   

  

rg ee en ee ere ee Oe Ce ee ee ee cere

PES og . — an aie
sd QOURTS

Hebe edd Nagevare- Case Depall
f

 

Caurt Kings Supreme Court
ines sorhor O16508/ 2018
: tueteme: KNESES ISRAEL OF SEA-GATE vs. FETTMAN,

: MOSHE
Gee iye  EBTILED SPECIAL PROCEEDINGS
: Tracks Standard

were: 8/14/2018

 

3 fates;
samen KATHY J. KING

Tweet your reply

https://mail.google.com/mail/u/OMinbox/Ktbx_LvHkSXJfdqgJIXMLSnZSVPGZFGIMCL ?projector=1 &messagePartld=0.1

 
9/8/2019 Sereenshot_20190908-151953_ Chrome.jpg

     

319 OM O*CM@ne Ree. FRR”

KneseslsraelofSeaGate
1771 Tweets

“al 20% 2

 

 

 

KneseslsraelofSeaGate @KnesesG - Jul 28 vw
More then 1 Million dollar$ has been raised thru
several campaigns by scam artists Meyer and Rivka
Brickman to renovate our Kneses Israel of Seagate
Synagogue after Sandy and after the fire, Not 1
dollar has been spent to renovate! Instead the
Brickman’s are padding their pockets

=F
wk

 

   

Ari Kagan and 9 others

3 Lh 2 5 «S

ui KnesesisraelofSeaGate @KnesesG > Jul 22 w
v Statement from our President the Hon. Wayne
° Butler: Our Cong. mourns the loss of NYPD
Detective Christopher Cranston (48) who spent his
career in @NYPD6OPct & @NYPD62Pct and died of
9/11 related cancer, our condolences to his family

#RIP

 

HW O «

https://mail.google.com/mail/u/O#inbox? projector= 1

1

 

 
9/8/2019 Screenshot, 20190908-152036_Chrome.jpg
3:20 (©) Gl @ RM ce. Bm BRS 20% S

é- Thread

KneseslsraelofSeaGate @KnesesG - Jul 28 Mw
@TishJames @TheSeaGateShore @JShabsNYC
@broaklynpaper @BrooklynDA @lbrahim_ Khan
@NYJewishWeek @PIX11 News @ABC7NY
@AbeRosenberg] @BPEricAdams @bpjcc
@JICCGCE @Chabad @HikindDov Criminal activity
by Scam artists the Brikman’s! Emptying charity
money meant to repair our burnt Shull

 

 

sero ceo SON At a ean i a 2 Anal f e BngBA Pa nA

S482

 
 
   
 
  

d Seedy

wu CASS

 

 

i i

i
i
bs
vax Chast. PES
Ate Resi Rion. ee cence ced ES, BSS BG s
oni, Hust 4 agit Frasca cael baby smrmeerr Mpa am es & wir :
“ASTORIA TS “a, pe

: peat peel - con wtf a,
Y 1 th 3 2 ce
2 more replies

Y Mar @leibirna « Jul 29 v

Replying to @KnesesG @igudOf and 10 others

{| guess the RAA is feeling bad about their
GoFundMe page that has raised $145 from three
donors over nine months... People donate to whom

 

 

they trust!
O ty i) oS
iH (2) <

https://mail.google.com/mail/u/O/#inbox? projector= 1

WW

 

 

 
9/8/2019 Screenshot_20190908-152403_Chrome.jpg

me ap aE ds 1 20% wi

 

3:21 © ao
é~ Thread

KnesesisraelofSeaGate @KnesesG -« Jul 28 v
Replying to @chabadsev @AriBrighton and 9 others
Any reason why the Brickman’s are stealing these
huge sums from a burned down synagogue that is
struggling to survive?? Why are they raising funds
to repair the main sanctuary and haven't spent a

dime? Only stole every penny for their own
pockets?? This is CRIMINAL?

 

 

sea A Yr dea LEAR AER MAIN in it Sl a Ua

452

aan. s ARSE.

  
    

 

 

 

 

3 e i$ Gh, Gb 7hg
4%. atte ot Ese anc ad. feet Abaya Tae sy fae
“ASTOR
had f.. oa *
sada Gast Fans sho “P fa
re aad senna muse is
pa
ase inne
‘ 353

   
 

Ake, Bank Bedecor...
A Towig, dred Mrostos nid eee bunds ned Pity anes

ASTOR TS 4 fe b
G1 th 1 O a
KneseslsraelofSeaGate @KnesesG - Jul 28 v

1 @Tishuames @TheSeaGateShore @JShabsNyC
@brooklynpaper @BrooklynDA @lbrahim_Khan
@NYJewishWeek @PIX1TT News @ABC7NY
@AbeRosenberg? @BPEricAdams @bpijce
@JCCGCI @Chabad @HikindDev Criminal activity
by Scam artists the Brikman’s! Emptying charity
money meant to repair our burnt Shull

se
<e

  
  

syerananbenrtts Hoste AL MME A ALAS ade AND rg ean BN
A532 i

  
    
  
 
  

a7. naar 4
28 Bo Bb May
Bibi con Ame |

 

an SAG
thy, Bag, Robie... 7 #8 28,99
SR Vata. diese timated debe bandh Ae sesh, Pilg seen Me racine G it

It ) <

hitps://mail. google. com/mail/u/O/#inbox?projector=4

1A

 

 

 

 
9/8/2019 Screenshot_20190908-152103_Chrome.jpg

3:21 © &

 

@ ee Gl Bem BR EP WH 20%E
<~ Thread

KnesesisraelofSeaGate @KnesesG - Jul 28 wv
Replying to @chabadscv @AriBrighton and 9 others
Any reason why the Brickman’s are stealing these
huge sums from a burned down synagogue that is
struggling to survive?? Why are they raising funds
to repair the main sanctuary and haven't spent a

dime? Only stole every penny for their own
pockets?? This is CRIMINAL?

 

page tke Abc Ag PREG GM em ah A Ween

    
   
  
         

    

 

q aus2
, ews C4281."
He K Behera. . “$28, 517%
4 fowls In ateangd tse Be aut 7 Cand... Nebo eeat, pi eee ona na ae
+ " 4
. ahaa Let cin im
|_o ue bangsrae ae ? it
: - (satan antpnn saranenneenne i,
jaan peta sae . :-
. 587 j
ax Gfoslay. |

  

. $29 Bae i
Shepse Poutead ye
ei ASTOR af

O17 "11 © x

KneseslsraelofSeaGate @KnesesG « Jul 28 vw
@TishJames @TheSeaGateShore @JShabsNyc
@brooklynpaper @BrooklynDA @lbrahim_Khan
@NYJewishWeek @PIXTI News @ABC7NY
@AbeRosenberg? @BPEricAdams @bpjce
@JCCGCI @Chabad @HikindDov Criminal activity
by Scam artists the Brikman’s! Emptying charity
money meant to repair our burnt Shull

 

  
     

Bey
ie Bags bo giake Z

tA A gh Abate herr

 

 

a Pe Deg PAM IN Ree aR EER

   

wee Gigattnd.
von adie. 8 93 ye
FB towels). Host Goetond vied Sacer: A ath Lifes Foote wcccate

IH (2 <

 
 

https://mait.google.com/mail/u/O/#inbox? projector=t

4

 

 

 
9/8/2019

Screenshat_20190908-152139_Chrome.jpg

321 0M OMe we @- BRP wl 19%S

&

 

We

   

Thread

KneseslsraelofSeaGate @KnesesG - Jul 28 v
More then 17 Million dollar$ has been raised thru
several campaigns by scam artists Meyer and Rivka
Brickman to renovate our Kneses Israel of Seagate
Synagogue after Sandy and after the fire, Not 7
dollar has been spent to renovate! Instead the
Brickman’s are padding their pockets

Ari Kagan and 9 others

QO 3 v2 5 o

KnesestsraelofSeaGate wv
@KnesesG

This Scam being perpetrated by the
Brickman’s in Seagate is CRIMINAL! the
Main Kneses Synagogue sanctuary is in
dire need of repairs, they collected over
1 Million Dollars for that and they laugh
in the face of donors who shelled out
hard earned money to repair the

Synagogue!

P31 PM du 28, 2019 © Twitter for iPhone

 

 

es

MN CO)

https://mail.googte.com/mail/u/Otinbox?projector=1

qt

 

 
9/8/2019

Screenshot_20190908-152241_Chrome.jpg

3:22 OM O@POM ES PRR ul 19%S

Loon

é

 

ae,

: You reported this Tweet.

AA,

it >
a

ye

171 Tweets

KneseslsraelofSeaGate

  

KnesesisraelofSeaGate @KnesesG - Aug 2 we
After a @Chabad rabbi sent her explicit messages,
JBLM soldier’s wife says she was targeted and
betrayed | The Seattle Times, it’s about time
@Chabad roots out bad apples like this one and
Seagate’ s Meir Brickman who betray their duties!

 

. After a rabbi sent her explicit messages, JBLM
- soldier's wife says she was targeted anzd ...
& seattletimes.com

4 tl O 4 0S
KneseslsraelofSeaGate @KnesesG - Jul 28 v
This Scam being perpetrated by the Brickman’s in
Seagate Is CRIMINAL! the Main Kneses Synagogue
sanctuary Is in dire need of repairs, they collected
over 1 Million Dollars for that and they laugh in the

face of donors who shelled out hard earned money
to repair the Synagogue!

v im Y x

Show this thread

 

MnacacleraalnfGanata Giknacasi? — Wb Awe.

iH C) <

htips://mail.google.com/mail/u/OMfinbox?projector=1

WA

 
9/8/2019 Screenshot_20190908-152326 Chrome-.jpg

fl BBR Wl 18%5

 

3:23 el ce

é~ Tweet

KnesesisraclofSeaGate wf
Si @kKnesesG
Y,

Read here the latest filings in Kings
County Supreme Court Index #
516508/2018 outlining how scam
artists Meyer and Rivka Brickman set up
_ an amazing complex scheme to defraud
Cong. Kneses Israel of Seagate
Synagogue's assets for their own
personal use
japps.courts.state.ny.us/fbem/Docume
ntD...

 

 

& Mark Treyger and 9 others

 

11:19 PM - Aug 20, 2019 - Twitter for iPhone

   

i (3 <

htips://mail.google.com/mail/u/O/#tinbox?projector= 1

44

 
9/8/2019 Screenshot_20190908-152402_Chrome.jpg

   

   
   

3:24 @ Beh @ © Ba BW 18%
& KnesesisraelofSeaGate
171 ‘Tweets
© | You reported this Tweet. View
: You reported this Tweet, View -

 

@JewishSeaGate @SeaGateChaverim @SeaGatePD
@TheSeaGateShore @kalmanYegerNYC
@NewYorkStateAG @JCats2013 @FrontusforNy
@CMMathieuEugene @nypost @NYDallyNews
@NYJewishWeek @NYTMetro @NYCGreenfield
@JCCGCI @bpjcc @canarsie_jec @JCCMarinePark
@coneyislandblog @coneyislandusa

O tt O «

KneseslsraelofSeaGate @KnesesG - Aug 29 Ww
Sa:

oa

Show this thread

 

KnesesisraelofSeaGate @KnesesG » Aug 29 Vv
HELP! Our Shul is in dire need of repairs, after
several campaigns & fire Insurance money totaling
over a million dollars the Scammers Meyer & Rivka
Brickman with the help of ex-convict Joseph
Wohlhendler are looting our coffers for personal
use! Read here

iapps.courts. state.ny.us/fbem/DocumentD...

ay,
<P

  

|
!

 

 

 

a
sy

Hi 3

https://mail.googte.com/mailfu/OMinbox?projector=1 Wi
9/8/2019 Screenshot _20190908-152438_Chrome.jpg

32490 GOtCBe BES BMF Ww 18%E

KneseslsraelofSeaGate
171 Tweets
~~ Fweets  —s—ss Tweets @replies Media Likes

 

* pesanabtd

 

ens

| You reported this Tweet. View |

KneseslisraelofSeaGate @inesesG - Sep 2 v
letter our Attorney Mr. Goldberg esq wrote exposing
the hypocrisy of the Scammers Meyer & Rivka
Brickman who are looting our Cong. coffers for
personal use & personal entities! while harassing
our Congregations only source of income from our
tenant of 14 years the UTA Schoo!

 

 

 

KneseslisraelofSeaGate @iKnesesG — Aug 29 v
@JewishSeaGate @SeaGateChaverim @SeaGatePD
@TheSeaGateShore @KaimanYegerNYC
@NewYorkStateAG @JCats2013 @FrontusforNy
@CMMathieuEugene @nypost @NYDailyNews
@NYJewishWeek @NYTMetro @NYCGreentield
@JCCGCI @bpjcec @canarsie_jce @JCCMarinePark
@coneyislandblog @coneyislandusa

th O

Show this thread

 

 

HE. WnoenelersalnfCasfiata Oi nacaci . Aire 70 Ne

IH (3) <

htips://mail.google.com/mailfu/OHfinbox?7projector=T

14

 

 

 

 
 

 

EXHIBIT “C “

 
8/29/2019 IMG-20190729-WA0018.jpg

 

€ Thread

KnesestisraelofSeaGate @kKnesesG - 7h wv
Any reason why the Brickman’s are stealing these
huge sums from a burned down synagogue that is
struggling to survive?? Why are they raising funds to
repair the main sanctuary and haven't spent a dime?
Only stole every penny for their own pockets?? This is
CRIMINAL?

 

 

 

  
 

x an dad éaoey
we Fes. Babee 3% Se iab BY
Bee ob Svataed Kei penched feed - hyo tee. foo 8 mtr

* ASTO 4
nel be

perncaaranee

“

 

eo murah set weean® HAAS BNR

ee near AE!

 

   
  

o58a

 

 

wa Aedes. Oe !
4 Bre Banks... Raeian edd cot SR ESR
Shekd hen way hee #d oe yon
en SOBA f
O 1 1 oO oe
KneseslsraelofSeaGate @KnesesG - 6h v

@TishJames @TheSeaGateShore @JShabsNYC
@brooklynpaper @BrooklynDA @lbrahim_Khan
@NYJewishWeek @PIX1 1News @ABC7NY
@AbeRosenberg] @BPEricAdams @bpjcc @JCCGC!
@Chabad @HikindDov Criminal activity by Scam
artists the Brikman’s! Emptying charity money meant
to repair our burnt Shull

 

 

inner setanemancomtaat} me sr sorts 8 “ne ‘

Santer
Feed oo faa
presi’

 
 
     
     
   

   
 

  

we BARTER"

A Mis, Fobs Baboon .. ve are od ER eS eg
' “Goeh Apoaternd tae. jasc | sack Walon at one iascesy 2
ASTOR TS. J.

ra Bi of

: : 63 ranted apiseiamie 4
oe bE SH BB 3 pene nga ete saacasr penbanttade

sapstypemaeess beaut Som am sgt
seonsanga + WRU I

 

ws Ghavhxe.

tH O <

 

 

 

 

 

 

 

 

https.//mail.gaogle.com/mail/u/O/Hinbox? compase=CligCKC DBqsC WOXSfvGRPpxgpqjVZiKzjxX JHnbwSNCrOBGGrZpIMjdbsSsfbbRGwtPwxBpcMZVV ...
9/1/2019

10:43 @ Sa

KneseslsraelofSeaGate
170 Tweets

We

- You reported this Tweet.

https://mail.google.com/mail/u/O#inbox?compose=CligCJqVNkTxRPrbNmNwqtJLHgFmMOmDkWRbZNhxSmORTXVmIbZRGKijcowrCRKFivexSHwn...

Screenshot_20190901-224347_Chrome.jpg

72 Qi BREE al 54% w

 

KnesesisraelofSeaGate @KnesesG - Aug 29 v

G@JewishSeaGate @SeaGateChaverim @SeaGatePD
@TheSeaGateShore @KalmanYegerNYC
@NewYorkStateAG @JCats2013 @FrontusforNy
@CMMathieuEugene @nypost @NYDailyNews
@NYJewishWeek @NYTMetro @NYCGreenfield
@JCCGCI @bpjicc @canarsie_jec @JCCMarinePark
@coneyislandblog @coneyislandusa

QO wt! Q =

Show this thread

KneseslsraelofSeaGate @kKnesesG - Aug 29 v
HELP! Our Shul is in dire need of repairs, after
several campaigns & fire Insurance money totaling
over a million dollars the Scammers Meyer & Rivka
Brickman with the help of ex-convict Joseph
Wohlhendler are looting our coffers for personal
use! Read here
iapps.courts.state,ny.us/fbem/DocumentD...

 

 

Jeanine Ramirez and 8 others

D1 Td O41

 

UH O) <

41

 

 

 

 

 
8/29/2019 _ Screenshot_20190729-123926_Chrame.jpg
1239 © @EO ~ © Be REE ull 64% i

é€- Thread

% Pinned Tweet

! KneseslsraelofSeaGate v
Steg. @KnesesG

More then 1 Million dollar$ has been
raised thru several campaigns by scam

artists Meyer and Rivka Brickman to

‘renovate our Kneses Israel of Seagate
Synagogue after Sandy and after the fire,
Not 1 dollar has been spent to renovate!
Instead the Brickman’s are padding their
pockets

 

& Ari Kagan and 9 others

 

1:01 AM - Jul 28, 2019 - Twitter for iPhone

Hl ©) <

 

https://mail.google.com/mail/u/O/#inbox/KtbxLwGnQSsqNnTJJcoPDjLLIZe2FVwejxMg?projector=1&messagePartld=<.t

44
 

~ EXHIBIT “ D “
 

(FILED: KINGS COUNTY CLERK 07/31/2019 INDEX NO. 516508/2018 ©
- NESCER boc. NO. 380 RECEIVED NYSCBKE: 08/12/2019

 

ARES Sookie ol Atan LAS, Trial Term, parth‘r the Supreme
ibb.} | Court of the State of New York, held in and for the
County of Kings, at the Courthouse, located at
Lt Qf iO: 5] Civic Center, Borough { Brooklyn, City and State
of New York,on the % day of Saly 20] 7

 

 

 

Hon. ‘aon. Kady et Ki |
Tan Siyphreaa\ Order

Kneses Lirél st Sen Gy win tee 1K 50)

~ against -
Moshe | C} ly aly ch al Defendant(s)
The following papers numbered 1 to read on this motion Papers Numbered

 

Notice of Motion - Order to Show Cause
and Affidavits (Affirmations) Annexed
Answering Affidavit (Affirmation)
Reply Affidavit (Affirmation),
Affidavit (Affirmation)
Pleadings - Exhibits
Stipulations - Minutes
Filed Papers.

‘Vhe Cc ort diyects Ster}) Neda Kanll +o Neegs L, Hohe.
check posak3552. anh 3S he dabed 6/25/9019 tim +
Re “ye Kneses Lsrael of Seu Gite" account and payable +»

man,

“* Court els ite te & i sniortes ba he avthanity to
Stay an Pssve. checks eur ant " ihe o bed 6/ Qo/| 4) cwethe

For Clerks use only

Me__ Joseph Fetnaa, SoSeah Nit a aac a Beyli ‘ason,

— LLL L
soa TTR

Pye ok D

1 of 2

 

 

  

  

 

 
 

(FILED. KINGS COUNTY CLERK 07/31/2013) oes SS INDEX NOT 516508/20T —
ALY SCEF’ poc. NO. 380

RECEIVED NYSCEF: 08/12/2014

INDEX#D| ps DATE [1k AY

PLAINT wrkneses

vs DEFENDANT | ebay

 

 

TMS , A s_theeded “fo Submit ayinen

 
 
 

Sey ale Sen Ou

 

 

   

 

 

ude dus ve owed 4

 

BRP

™"

 

 

 

? ) Xo Fhe tae 2

 

 

 

Ke
i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENTERED/SO ORDERED
JSC /Q HO

KATHY J. KING
HON, JSC

2 of 2
 

EXHIBIT “E “
8/29/2019 The Twitter Rules

WV Help Center

The Twitter Rules

Twitter's purpose is to serve the public conversation. Violence, harassment and other
similar types of behavior discourage people from expressing themselves, and ultimately
diminish the value of global public conversation. Our rules are to ensure all people can
participate in the public conversation freely and safely.

Safety

Violence: You may not threaten violence against an individual or a group of people. We also
prohibit the glorification of violence. Learn more about our violent threat

policies.

Terrorism/violent extremism: You may not threaten or promote terrorism or violent
extremism. Learn more _(https://help.twitter.comhttps://help.twitter.com/rules-and-
policies/violent-groups).

Child sexual exploitation: We have zero tolerance for child sexual exploitation on Twitter.

 

Abuse/harassment: You may not engage in the targeted harassment of someone, or incite
other people to do so. This includes wishing or hoping that someone experiences physical

policies/abusive-behavior).

Hateful conduct: You may not promote violence against, threaten, or harass other people on
the basis of race, ethnicity, national origin, sexual orientation, gender, gender identity,
religious affiliation, age, disability, or serious disease. Learn more
(https://help.twitter.comhttos://help.twitter.com/rules-and-policies/hateful-conduct-policy).

Suicide or self-harm: You may not promote or encourage suicide or self-harm. Learn more
({https://help.twitter.comhttps://help.twitter.com/rules-and-policies/glorifying-self-harm).

https://help. twitter.com/en/rules-and-policies/twitter-rules 43
8/29/2019 The Twitter Rules

Sensitive media, including_graphic violence and adult content; You may not post media that
is excessively gory or share violent or adult content within live video or in profile or header
images. Media depicting sexual violence and/or assauit is also not permitted. Learn more

Iliegal or certain regulated goods or services: You may not use our service for any unlawful
purpose or in furtherance of illegal activities. This includes selling, buying, or facilitating
transactions in illegal goods or services, as well as certain types of regulated goods or

policies/reguiated-goods-services).

Privacy

Private information: You may not publish or post other people's private information {such as
home phone number and address) without their express authorization and permission. We
also prohibit threatening to expose private information or incentivizing others to do so.
Learn more_(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/personal-
information).

Non-consensual nudity: You may not post or share intimate photos or videos of someone
that were produced or distributed without their consent. Learn more
(httes://help.twitter.comhttps://help.twitter,com/rules-and-policies/intimate-media).

Authenticity

Platform manipulation and spam: You may not use Twitter’s services in a manner intended
to artificially amplify or suppress information or engage in behavior that manipulates or
disrupts people’s experience on Twitter. Learn more

Election integrity: You may not use Twitter’s services for the purpose of manipulating or
interfering in elections. This includes posting or sharing content that may suppress voter
turnout or mislead people about when, where, or how to vote. Learn more
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/election-integrity-policy).

Impersonation: You may not impersonate individuals, groups, or organizations in a manner
that is intended to or does mislead, confuse, or deceive others. Learn more
(httos://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-impersonation-

policy).
Copyright and trademark: You may not violate others’ intellectual property rights, including

copyright and trademark. Learn more about our trademark policy
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-trademark-policy)

https://help.twitter.com/en/rules-and-policies/twitter-rules 2/3

 

 
8/29/2019 The Twitter Rules

and copyright policy_(httos://help.twitter.comhttps://help.twitter.com/rules-and-

Enforcement and Appeals

Learn more about our approach to enforcement
(hitps://help.twitter.comhttps://help.twitter.com/rules-and-policies/enforcement-
philosophy), including potential consequences for violating these rules or attempting to
circumvent enforcement, as well as how to appeal.

Third-party advertising in video content

You may not submit, post, or display any video content on or through our services that
includes third-party advertising, such as pre-roll video ads or sponsorship graphics, without
our prior consent.

Note: we may need to change these rules from time to time in order to support our goal of
promoting a healthy public conversation. The most current version is always available
at https://twitter.com/rules_(https://help.twitter. comhttps://twitter,com/rules).

https://help. twitter.com/en/rules-and-policies/twitter-rules 43
9/3/2019 Abusive behavior

Ww Help Center

Abusive behavior

Twitter Rules _(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-
rules#hateful-conduct); You may not engage in the targeted harassment of someone, or
incite other people to do so. We consider abusive behavior an attempt to harass, intimidate,

or silence someone else’s voice.

Rationale

On Twitter, you should feel safe expressing your unique point of view. We believe in freedom
of expression and open dialogue, but that means little as an underlying philosophy if voices
are silenced because people are afraid to speak up.

In order to facilitate healthy dialogue on the platform, and empower individuals to express
diverse opinions and beliefs, we prohibit behavior that harasses or intimidates, or is
otherwise intended to shame or degrade others. In addition to posing risks to people’s
safety, abusive behavior may also lead to physical and emotional hardship for those
affected.

Learn more about our approach to policy development and our enforcement philosophy
(httos://help.twitter,comhttps://help.twitter.com/rules-and-policies/enforcement-
philosophy).

When this applies

Some Tweets may seem to be abusive when viewed in isolation, but may not be when
viewed in the context of a larger conversation. When we review this type of content, it may
not be clear whether it is intended to harass an individual, or if it is part of a consensual
conversation. To help our teams understand the context of a conversation, we may need to
hear directly from the person being targeted, to ensure that we have the information needed
prior to taking any enforcement action.

We will review and take action against reports of accounts targeting an individual or group
of people with any of the following behavior within Tweets or Direct Messages. For accounts
engaging in abusive behavior on their profile, please refer to our abusive profile policy
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/abusive-profile). For

Fo eee eee re ert eT OnE ee re ae fA

https://help.twilter.com/en/rules-and-policies/abusive-behavior 43
9/3/2019 Abusive behavior

behavior targeting people based on their race, ethnicity, national origin, sexual orientation,
gender, gender identity, religious affiliation, age, disability, or serious disease, this may be
in violation of our hateful conduct policy

(https://help.twitter,comhttps://help.twitter.com/rules-and-policies/hateful-conduct-policy).

 

Wishing or hoping serious harm on a person or group of people

 

We do not tolerate content that wishes, hopes or expresses a desire for death, serious 2
bodily harm or fatal disease against an individual or group of people. This includes, but is
not limited to:

e Hoping that someone dies as a result of a serious disease e.g., “| hope you get
cancer and die.”

 

¢ Wishing for someone to fall victim to a serious accident e.g., “I wish that you would
get run over by a car next time you run your mouth.”

¢ Saying that a group of individuals deserves serious physical injury e.g., “If this group
of protesters don’t shut up, they deserve to be shot.”

Unwanted sexual advances

While some consensual nudity and adult content is permitted
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/media-policy) on Twitter,

Ce eee OE Sadat Beet erer ee fe |

we prohibit unwanted sexual advances and content that sexually objectifies an individual
without their consent. This includes, but is not limited to:

* sending someone unsolicited and/or unwanted adult media, including images,
videos, and GIFs;
* unwanted sexual discussion of someone’s body;

e solicitation of sexual acts; and

* any other content that otherwise sexualizes an individual without their consent.

Using aggressive insults with the purpose of harassing or intimidating others

We take action against excessively aggressive insults that target an individual, including
content that contains slurs or similar language. Please also note that while some individuals
may find certain terms to be offensive, we will not action against every instance where
insulting terms are used. .

Encouraging or calling for others to harass an individual or group of people

https://help.twitter.com/en/rules-and-policies/abusive-behavior 2/3
9/3/2019 Abusive behavior

We prohibit behavior that encourages others to harass or target specific individuals or
groups with abusive behavior. This includes, but is not limited to; calls to target people with
abuse or harassment online and behavior that urges offline action such as physical
narassment.

Do I need to be the target of this content for it to be reviewed for violating the Twitter
Rules?

No, we review both first-person and bystander reports of such content.

Consequences

When determining the penalty for violating this policy, we consider a number of factors
including, but not limited to, the severity of the violation and an individual’s previous record
of rule violations.

For example, we may ask someone to remove the violating content and serve a period of
time in read-only mode before they can Tweet again. Subsequent violations will lead to
longer read-only periods and may eventually result in permanent suspension. If an account
is engaging primarily in abusive behavior, we may permanently suspend the account upon
initial review.

Learn more about our range of enforcement options
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/enforeement-options).

htips://help.twitter.com/en/rules-and-policies/abusive-behavior a3
9/3/2049 Hateful conduct policy

VW Help Center

Hateful conduct policy

policies/twitter-rules#hateful-conduct)
(https://help.twitter.comhttps://help.twitter.com/rules-and-policies/twitter-rules#hateful-
conduct) You may not promote violence against or directly attack or threaten other people
on the basis of race, ethnicity, national origin, sexual orientation, gender, gender identity,
religious affiliation, age, disability, or serious disease. We also do not allow accounts whose

primary purpose is inciting harm towards others on the basis of these categories.

Hateful imagery and display names: You may not use hateful images or symbols in your
profile image or profile header. You also may not use your username, display name, or
profile bio to engage in abusive behavior, such as targeted harassment or expressing hate
towards a person, group, or protected category.

Rationale

Twitter’s mission is to give everyone the power to create and share ideas and information,
and to express their opinions and beliefs without barriers, Free expression is a human right
- we believe that everyone has a voice, and the right to use it. Our role is to serve the public
conversation, which requires representation of a diverse range of perspectives.

We recognise that if people experience abuse on Twitter, it can jeopardize their ability to
express themselves. Research has shown that some groups of people are
disproportionately targeted with abuse online. This includes; women, people of color,
lesbian, gay, bisexual, transgender, queer, intersex, asexual individuals, marginalized and
historically underrepresented communities. For those who identity with multiple
underrepresented groups, abuse may be more common, more severe in nature and have a
higher impact on those targeted.

We are committed to combating abuse motivated by hatred, prejudice or intolerance,
particularly abuse that seeks to silence the voices of those who have been historically
marginalized. For this reason, we prohibit behavior that targets individuals with abuse based
on protected category.

https://help.twitter.com/en/rules-and-policies/hateful-conduct-policy 14
9/3/2019 Hateful conduct policy

If you see something on Twitter that you believe violates our hateful conduct policy, please
report it to us_(https://heip.twitter.comhttps://help.twitter.com/forms/abusiveuser).

When this applies

We will review and take action against reports of accounts targeting an individual or group
of people with any of the following behavior, whether within Tweets or Direct Messages.

Violent threats

We prohibit content that makes violent threats against an identifiable target. Violent threats
are declarative statements of intent to inflict injuries that would result in serious and lasting
bodily harm, where an individual could die or be significantly injured, e.g., “t will kill you”.

Note: we have a zero tolerance policy against violent threats. Those deemed to be sharing
violent threats will face immediate and permanent suspension of their account.

Wishing, hoping or calling for serious harm on a person or group of people

We prohibit content that wishes, hopes, promotes, or expresses a desire for death, serious
and lasting bodily harm, or serious disease against an entire protected category and/or
individuals who may be members of that category. This includes, but is not limited to:

e Hoping that someone dies as a result of a serious disease, e.g., “| hope you get
cancer and die.”

* Wishing for someone to fall victim to a serious accident, e.g., “I wish that you would
get run over by a car next time you run your mouth.”

e Saying that a group of individuals deserve serious physical injury, ¢.g., “If this group
of protesters don’t shut up, they deserve to be shot.”

References to mass murder, violent events, or specific means of violence where
protected groups have been the primary targets or victims

We prohibit targeting individuals with content that references forms of violence or violent
events where a protected category was the primary target or victims, where the intent is to
harass, This includes, but is not limited to sending someone:

» media that depicts victims of the Holocaust;

°® media that depicts lynchings.

Inciting fear about a protected category
We prohibit targeting individuals with content intended to incite fear or spread fearful
stereotypes about a protected category, including asserting that members of a protected

https://help.twitter.com/en/rules-and-policies/hateful-conduct-policy

al4

 

 
9/3/2079 Hateful conduct policy

category are more likely to take part in dangerous or illegal activities, e.g., “all [religious
group] are terrorists”.

Repeated and/or non-consensual slurs, epithets, racist and sexist tropes, or other
content that degrades someone

We prohibit targeting individuals with repeated slurs, tropes or other content that intends to
dehumanize, degrade or reinforce negative or harmful stereotypes about a protected
category. This includes targeted misgendering or deadnaming of transgender individuals.

We also prohibit the dehumanization of a group of people based on their religion.

Hateful imagery

We consider hateful imagery to be logos, symbols, or images whose purpose is to promote
hostility and malice against others based on their race, religion, disability, sexual
orientation, gender identity or ethnicity/national origin. Some examples of hateful imagery
include, but are not limited to:

° symbols historically associated with hate groups, é.g., the Nazi swastika;

e images depicting others as less than human, or altered to include hateful symbols,
e.g., altering images of individuals to include animalistic features; or

» images altered to include hateful symbols or references to a mass murder that
targeted a protected category, e.g., manipulating images of individuals to include
yellow Star of David badges, in reference to the Holocaust.

Media depicting hateful imagery is not permitted within live video, account bio, profile or
header images. All other instances must be marked as sensitive media. Additionally,
sending an individual unsolicited hateful imagery is a violation of our abusive behavior
policy_(httos://help.twitter.comhttps://help.twitter.com/rules-and-policies/abusive-
behavior).

 

Do | need to be the target of this content for it to be a
violation of the Twitter Rules?

Some Tweets may appear to be hateful when viewed in isolation, but may not be when
viewed in the context of a larger conversation. For example, members of a protected
category may refer to each other using terms that are typically considered as slurs. When
used consensually, the intent behind these terms is not abusive, but a means to reclaim
terms that were historically used to demean individuals.

When we review this type of content, it may not be clear whether the intention is to abuse
an individual on the basis of their protected status, or if it is part of a consensual
conversation. To help our teams understand the context, we sometimes need to hear

https://help. twitter. com/en/rules-and-policies/hateful-conduct-policy 3/4
9/3/2019 Hateful conduct policy

directly from the person being targeted to ensure that we have the information needed prior
to taking any enforcement action.

Note: individuals do not need to be a member of a specific protected category for us to
take action. We will never ask people to prove or disprove membership in any protected
category and we will not investigate this information.

Consequences

 

Under this policy, we take action against behavior that targets individuals or an entire
protected category with hateful conduct, as described above. Targeting can happen ina
number of ways, for example, mentions, including a photo of an individual, referring to
someone by their full name, etc.

When determining the penalty for violating this policy, we consider a number of factors
including, but not limited to the severity of the violation and an individual’s previous record
of rule violations. For example, we may ask someone to remove the violating content and
serve a period of time in read-only mode before they can Tweet again. Subsequent.
violations will lead to longer read-only periods and may eventually result in permanent
account suspension. If an account is engaging primarily in abusive behavior, or is deemed
to have shared a violent threat, we will permanently suspend the account upon initial
review.

Learn more about our range of enforcement options

Cee ene ee rt an naa ae tt LE

https://help.twitter.com/en/rules-and-policies/hateful-conduct-palicy Ai4
 

EXHIBIT “ G “
9/5/2049 20190904_234629. jpg

 

 

 

 

 

 

 

 

 

https://mail.google.com/mail/u/O#tinbox?projector=t 1
9/5/2019 20190905_ 181626 jpg

 

   

https://mail.google.com/mailfu/O/#inbox? projector=1 1
 

EXHIBIT “H “
8/29/2019 Screenshot_20190729-094648_Chrome jpg

 

946 @AOOMB 2G BAER ul 74% tH

Rabbinical Alliance Of America
3,337 Tweets _-

1. Rabbinical Alliance Of America Retweeted

Kneses!sraelofSeaGate @KnesesG « 18h v
Replying to @KnesesG @chabadscev and 10 others
@TishJames @TheSeaGateShore @JShabsNYC
@brooklynpaper @BrooklynDA @ibrahim_Khan
@NYJewishWeek @PIX1 1 News @ABC7NY
@AbeRosenberg] @BPEricAdams @bpjce @JCCGCI
@Chabad @HikindDav Criminal activity by Scam
artists the Brikman’s! Emptying charity money meant
to repair our burnt Shull

 

 

. ,
commmoas tig raang span pra ORs

  
 

   
  
  

om GOST.”
Ait. Rab. Baw. weed § Oo tI
‘ Ths ih pasand . int. foarte eu. Shak cade. cones aon choy FEY
a ;
“ae : a

: gpdarg. | — ves u
UE gc kegde eR MT EA it aabiizancee [
m = : 1 :

—

 

on : ’ 4353
Com eee ee ie cere ae Seq Gite
os A foentgasr..

 

 

Pasig. Baten. voscomeonad $ OH Bat-4
ly kere staan if - ‘peach shewd Stig an sti sea & wor
R
ASTOR i | 7 /
1 Ti 3 V1 oy

tT) Rabbinical Allance Of America Retweeted

KneseslsraelofSeaGate @KnesesG - Jul 28 v
More then 1 Million dollar$ has been raised thru
several campaigns by scam artists Meyer and Rivka
Brickman to renovate our Kneses Israel of Seagate
Synagogue after Sandy and after the fire, Not 1 dollar
has been spent to renovate! tnstead the Brickman’s
are padding their pockets

a
<h

 

HI OQ <

https://mail.google.com/mail/u/O/#inbox?compose=CiigCKCDBqsCWOXSivGRPpXgpaqiVZiKzjXJHnbwSNCrOBGGrZpiMidbsSsfbbRGwtPwxBpcMZVV... 1/4
8/29/2019 Screenshot_20190729-124307_Chrome.jpg

 

12:43 © €@&h © « © B& os BAP il 65% ia

x  @ Retweeted by / Twitter Oo:

hitps://mobile.twitter.com

|< Retweeted by

 

kathy Follow
@kathyfisher10

Complicated girl with a dream....You give up your
dreams, you die..... Art E& Music 4/4 Legal Assistant
Ais Every day We fight the good fight 5 S ww yf 4y
CrystalChandalier collaw

 

@crystalbaybe69

onlyfans.com/crystalbaybe
camsoda.com/skylarlain2017

 

 

Rabbinical Alliance Of America Follow
IRAA @lgudOf

EST 1942 (RAA-IGUD} The wide umbrella of the
Orthodox Rabbinate faithfully serving Jews of all
backgrounds! -NO DM-

SADNINEGAL A?
xpre

HI () «

https://mail.google.com/mail/u/O/#inbox/QgrcJHsNjpkirspV TONpxmisrvnRnDLTjDb?projector=1 &messagePartld=0,t

1
8/29/2019

 

hiips://mail. google.com/mail/u/O/#inbox?compose=CligCKCDBqsC WOXSIVGRPpxgpqjVZtKzjXJHnbwSNCrOBGGr2ZpiMjdbsSstobRGwtPwxBpcmZvvV ...

IMG-20190729-WA0029.jpg

tL Rabbinical Alliance Of Snmerma Retweeted

KnesesisraciofSeaGate @KnesesG « 19h

Replying lo @KnesesG Gehabadscy and 10 others

iTishlames @Theseatateshore @iShabsNyvC @brookiynpaper
@BrooklynDA @ilbrahim_EKhan @NVlewishWeek GPA TNews @ABCINY
@Abelosenberg? @BPEricAdams @bpice @ICCGC] G@Chabad @HikindDay
Criminal activity by Scam artists the Brikman’s! Emptying charity money meant
to repair our burnt Shull

 

 

| sede
gee + G/T dete
a Fol Bei 4S Bay ish ey
D fhrty tatend toe pontind oud, i Baby nk. ome oimesant Bis?
| ASTOR -
witha 2 ipeesiedbd h. oo

 

—_ an at 58E et eke ase Seiko r kage -. ekg

sorampiatag es saimartan Tea ah

  
    
 

 

“¥aR

comvonpres eteea ON

 

 

Ge oe vam 4 (ulead. 4 mee
. ese. Danke Rede voecaremt BO Ys
A Taailg tere Houten se sacked onc. Big meee ete naciee ET
; ASTORIA TS 4
sare oe eevee ae
oi 4 Ti 3 Od ty

 

 

cra
8/29/2019

“i

Screenshot_20190729-124334_Chrome.jpg

1243 OP B@BEOew OB we ae BANU 65%

Rabbinical Alliance Of America ( Eollow )

3,337 Tweeis

sane

<6

on

wk

they have asked my relatives in ‘Seagate for donations
for Kneses israel but always asked them to write the
checks out to their private entities and laundered the
moneys meant for Kneses Israel Charity!

© 1 Tl 2 OA x

Rabbinical Alliance Of America Retweeted

KnesesIsraelofSeaGate @KnesesG - 21h v
Replying to @KnesesG @chabadsev and 10 others
@TishJames @TheSeaGateShore @JShabsNYC
@brooklynpaper @BrooklynDA @lbrahim_Khan
@NYJewishWeek @PIX1T1 News @ABC7NY
@AbeRosenberg1 @BPEricAdams @bpjcc @JCCGCI
@Chabad @HikindDov Criminal activity by Scam
artists the Brikman’s! Emptying charity money meant
to repair our burnt Shull!

 

   

 

3582
Sane S EE Head st Bea Gomer
ws GALI .”
Fokks “Rauber . 8 Goal ae

ee hy. Scent HH. paced aed re ig. cnt creatine | Seer

«STORES J
ene GR ; o be . *

wis ais gas apayorint BoHSBEA freee |

 

 

 

pia ten at
spamcncresrtnonien ends tating Be

FESS

 

 

Soe “ . :

canpeaaten, Hen fen Brot Gast

gona ven Etats"

Abe, | Rake: Bastian coor med $ OS, Bah

‘Toncty, Oherh es pasaed wapé Funchal cod ati iy. write ons satan BE

: ASTOR GT
QO 1 ti 3 O41 x
Rabbinical Alliance Of America Retweeted

KneseslsraelofSeaGate @KnesesG « Jul 28 wv

More then 1 Million dollar$ has been raised thru
several campaigns by scam artists Meyer and Ri
Brickman to renovate our Kneses Israel of S
Synagogue after Sandy and after the fire, No
has been spent to renovatel. Instead the Bric

are naddinna thair narckate

[Hl O <

  
  

https://mail.google.com/mail/u/Ofinbox?projectar=4

fal
9/5/2019

Screenshot _20190729-124307_Chrome.jpg

BME ull 65%

 

Retweeted by / Twitter Q

hitps://mobile.twitter.com

aac

© Retweeted by

E% kathy

 

 

IRAA

VARINICAL At
ape

Follow

 

@kathyfisher10

Complicated girl with a dream....You give up your
dreams, you die..... Art Fe

   

= Music 4A Legal Assistant
A Every day We fight the good fight 4/4 3 ww ¥ 4%,

i
a,
a

CrystalChandalier ( Follow )
@crystalbaybe69

onlyfans.com/crystalbaybe
camsoda.com/skylarlain2017

Rabbinical Alliance Of America
EST 1942 (RAA-IGUD) The wide umbrella of the

Orthodox Rabbinate faithfully serving Jews of all
backgrounds! -NO DM-

  

fl () <

https:/fmail.google.com/mailfu/OH##search/Yisroel+schulman/p4? projector=1

4
8/29/2019 Screenshot_20190729-124357_Chrome.jpg

12:43 © & fh ee {o) BREE wl 65% td

Rabbinical Alliance Of America ( Follow )
3,337 Tweets

to repair our burnt Shull

 

 

ppg nano hd BN 2

sen OIA eege

fea thew
congnariga rene eat 8

  
  
 

wa 642d doo

Wau, Babies. Gabreas cod & Bo eal BA
“forty Be eel nyt, ace vet Shehy cut rer tibeconed A BET

eu ahd )

 
 

 

 

‘ SHES

 

   

— oe doesonas. A
bse Rasta. Bebosn oa Lone ned #8 Got A
‘Tei, hep, geaptard Toe andbed ona a Hera & tate !
ATO 8
ee Mabank de!
O71 t2 3 O14 x
tl Rabbinical Alliance Of America Retweeted
KnesesisraelofSeaGate @KnesesG + Jul 28 v

L More then 1 Million dollar$ has been raised thru
several campaigns by scam artists Meyer and Rivka
Brickman to renovate our Kneses Israel of Seagate
Synagogue after Sandy and after the fire, Not 1 dollar
has been spent to renovate! Instead the Brickman’s
are padding their pockets

=
he

 

Ari Kagan and 9 others
O 3 tl 3 O05

 

Show this thread |.

HI O <

https://mail.google.com/mail/u/O/#inbox?projector= 1

4
8/29/2018 Screenshot_20190729-124300_Chrome.jpg

1247 OM B@BOe OBBua BRAM W 65%K8

 

2

g Rabbinical Alliance OfAmeri.. fy]:
~ https://mobile.twitter:com ,°

x

Rabbinical Alliance Of America
3,437 Tweets

    
 
  

 

"ICAL ALLIANCE OF AMERICA
A Arinr't 22217 THR

ABBINICAL A’ ff ( )
xprIr Follow

Rabbinical Alliance Of America
@igudOf

EST 1942 (RAA-IGUD) The wide umbrella of the Orthodox
Rabbinate faithfully serving Jews of all backgrounds! -NO DM-

New York, NY & rabbinicalalllance.org
[3] Joined August 2018

 

6,622 Following 6,037 Followers

t# Followed by Satrnar Headquarters

Tweets Tweets & replies Media Likes

# Pinned Tweet

RAA Rabbinical Alliance Of America @igudOf: Jul23 vv
IRAA Please help we need money!

Rpri

"BAA Rabbinical Alliance Of America @igu.. «Jul 18

_ gofundme.com/raa-stands-aga... please open your

  

https.//mail.google.com/mail/u/O/#inbox/KtbxLvGzenjJSdhtQfrHMhegNjpegPHnxq?projector=1&messagePartid=0. 1

Wt
9/1/2019 Screenshot_20190901-225733_Chrame.jpg

1057 00 wee BAER ah 51% i

Rabbinical Alliance Of America
3,628 Tweets

aa AE ae RUS Oe eo

MAAN T DIDW TR

*ABBINICAL A’ 000 Fallow
Np

Rabbinical Alliance Of America
@ligudOf

EST 1942 (RAA-IGUD) The wide umbrella of the Orthodox
Rabbinate faithfully serving Jews of all backgrounds! -NO
DM-

  

 

@ New York, NY °& rabbinicalalliance.org
=} Joined August 2018

 

6,949 Following 6,372 Followers

ap Followed by Satmar Headquarters and Jerry Goldfeder

Tweets Tweeis & replies Media Likes

 

% Pinned Tweet

IRAA Rabbinical Alliance Of America @Igu.. -Aug2 v
“ames gofundme.com/raa-stands-aga... Please donate
“please help please open your heart! #donate #help
#charity #Blessings #tax #deduction #RAA

   

 

 

  

      

 

 

 

| Officad Receipt PRP OAR’ T DIAN TIN
: #7204 : : >
1 Hlarabonim Of America Inc
; 2 aor tell bance use oe cali iga Dae i
: (ee: IGF Chaach Ave Riookiya, NY PES 6 Tel. SIA RR AGU :
Mailing PO Hos POI TSOEE3 « Braldip N¥ U2 (9.035 :
P ReceeN HOME occ res ees or come annie RD TERAS AND |
| AddOSs wenn cee MY SHORE ZI ce ene OID |
BFR ceesnmnvaycracrimaneennimecinre sewer MOD Brith nae AE |
pinnae cc aa £3 Donates
ETAL ee Bena “SH GE FT Ques
ii i fe
Oe ene ' MAA 63 Teun fund
vy saitida af pest beat oS BALA = AOE Bo ED Melawe Malke
- Pagiognl Yan {fig 41 20TH ras vs MWA Hen LT Kashruth Dept.
Til HeaT WHE SOR beth minwnelAn

 

 

 

ce ADA ET

©) 20

 

1

 

i O <

https://mail.google.com/mail/u/O/#inbox/F FNDWM2xGjQBzDL BgRGxQwZsqimcxXrJL?composesCligCJQVNKTxRPrbNmNwqtJLHgFmMOQmDkWRbZN...

1A

 

 

 
9/2/2019 Screenshat_20190901-225733_Chrome.jpg

 

O57) SBBBSAO-:: Bale ul 51%e

Rabbinical Alliance Of America
3,628 Tweets

“beso OG EE OES nS

MAAN T DID TWX

\ABBINICAL AT 000 Follow
Np

_ Rabbinical Alliance Of America
- @lgudot
EST 1942 (RAA-IGUD) The wide umbrella of the Orthodox

Rabbinate faithfully serving Jews of all backgrounds! -NO
DM-

  

© New York,NY & rabbinicalalliance.org
Joined August 2018

6,949 Following 6,372 Followers

ap Followed by Satmar Headquarters and Jerry Goldfeder

Tweets Tweets & replies Media Likes

 

® Pinned Tweet

Rabbinical Alliance Of America @lgu.. -Aug2 v
RAA
‘Gameua gofundme.com/raa-stands-aga... Please donate
"please help please open your heart! #donate #help
#charity #Blessings #tax #deduction #RAA

 

 

 

  
   

   

Rp wR tT IAIN TWR

 Gfticall Receipt

  

 

 

 

 

  

: #7201 B
E ied Har abonim Of America Inc § |
in wR wtabhipicsbthonce are + pabbestigaadin
Ciijest JUS Chai Ave Hiookiya, NY EPLLS « Tel S31 RRASOUD :
Maing PO Ho POH 102i * Sack NY Uhr
PO RRMOINOR RGR ccc ne ten eee ee vseecn sweep ee . _ansrnaa soar |
L Addiess venue AMY, SIME ZI casanteecennieneinnanne PAR |
BBL occccnpeuneenenennneegen gerne een AMS BINA cc cratecrunre eomnmncnegmimeve vag oie gegen SET |
TP SgIAARNTT et 33 Donation
“eRe pea Ben [AWD FTF ues
Mey aes ream 2 ae : PANY 1) Tora Punt
‘vtihes Of pour Boeaet, 1 AWN LD Meave Malke
sera Te (baRTETE : howan agian fo Kashrth Dept.
ene fant anes ines bean nian nao

 

 

 

1 BARR Reba TA ane Tetons REED

O14 9 © 20

 

[i O <

https://mail.google.com/mail/u/O#inbox?compose=CligCJqgVNkTxRPrbNmNwatJLHgF mMQmDkWRbZNhxSmORTXVmIbZRGKjcowrCRKFirvexSHwn...

 

 

 

 

 

 

 
 

EXHIBIT “ F “
* of7s2049 Gmail - Case# 0103521174: impersonation - KnesesG [ ref:_OODAOKOA8,_5004A1aWGsR ‘ref }

 

| Gmail Joseph Wolhendler <jbw3832@gmail.com>

 

Case# 0103521174: Impersonation - KnesesG [ ref: _OODAOKOA8._5004A1 aWGsR:ref
]

2 messages

 

support@twitter.com <support@twitter.com> Mon, Jan 21, 2019 at 2:27 AM
To: "jbw3832@gmail.com" <jbw3832@qmail.com>

 

Hello,
Thank you for the information, but we need this report to be sent from the
company email address for the brand. Please refile your report from an official

organization email address here: https://support.twitter.com/forms.

This wiil create a new request tied to that address, and we can continue to
process your claim via that email address.

Thanks,

Twitter Support

Help
Twitter, inc. 1355 Market Street, Suite 900 San Francisco, CA 94103

ref:_OODAOKOAS. 5004A1aWGsR ref

 

Joseph Wolhendler <jbw3832@gmail.com> Mon, Jan 21, 2019 at 6:12 AM
To: Twitter Support <support@twitter.com>

 

https.//mail.googie.com/mailfu/07ik=29e4c27 2f8&view=pl&search=all&permthid=thread-f%3A 1623253990383448394 &simpl=msg-f%e3A 16232539903... 1/2

 
9/7/2019 Gmail - Case# 0103521174: impersonation - KnesesG [ ref:_GODAOKOAS, 5004AtaWGsRiref ]

We dont have an Organizationai address.
{Quoted text hidden}

https://mail. google. com/mailfu/07ik=29e4027 2fB&view=pt&search=all&permthid=thread-f%3A1623253900383448394 &simpl=msg-%edA 16232539903... 2/2

 

 
9/7/2019 Gmail - Case# 0105028891: Your report about @KnesesG has heen received. [ref:CODADNODO0NKOA8.5004A0000 ibcdD3:ref]

 

Gmail Joseph Wolhendler <jbw3832@gmail.com>

 

Case# 0105028891: Your report about @KnesesG has been received.
[ref:00DA0000000K0A8.5004A00001bcdD3:ref]

1 message
Twitter Support <suppori@twitter.com> Wed, Feb 6, 2019 at 11:38 AM
To: "jbw3832@gmail.com" <jow3832@gmail.com>

 

Hello,

Thank you for reporting this issue to us. Our goal is to create a safe environment
for everyone on Twitter to express themselves freely.

Tweet ID 1092919095442526208
@JBN Known Seagate, Brooklyn troublemaker Josh Wolhendler is being
investigated in this allegedly Arson case.

Tweet ID 1092919040975257600
@Yiddish_Niyes Known Seagate, Brooklyn troublemaker Josh Wolhendler is
being investigated in this allegedly Arson case.

Tweet ID 1092918951368101891
@MikeNytvnews Known Seagate, Brooklyn troublemaker Josh Woihendler is
being investigated in this allegedly Arson case.

Tweet ID 1087190865494331392

A delegation of our Congregation and friends went to the Ohel of the Holy
Lubavitcher Rebbe to pray and ask about the person who is creating a huge
Chilul Hashem and is 97 shedding innocent blood and intimidating our
mispallelim, the Swift answer was at the posuk: *nonn wy oy [...]

https://mail. google.com/mail/u/0?Ik=29e4c27 2188 view=pl&search=all&permthid=thread-f%3A162473820799440501 1 &simpl=msg-%3A 16247382079... W3

 

 
8/7/2019 Gmail - Case# 0105028891: Your report about @KnesesG has been received. [ref:0ODAD0N0000K0A8.5004A0000 1 bcdD3: ref]

Tweet ID 1085357351509651456

SHOCKING IMAGE of corrupt private SeaGate, Brooklyn Police officers
intimidating with drawn guns a retired decorated @NYPDnews officer who was
doing his job to guard one of our Congregation buildings, we demand that these
corrupt thugs shall be suspended immediately! [...]

We're reviewing your report now. In the meantime, here are some actions you
can take to make your Twitter experience safer:

¢ Don’t respond to this person -- this may encourage this person’s behavior.

« Use block, a feature that prevents this person from contacting you or seeing
your content while logged into Twitter.

« Use mute, a tool that helps you tune out what this person is saying, without
the person knowing you've muted them.

* If you think you're in immediate danger based on the Tweets you've
received, we strongly encourage you to contact law enforcement. We're
here to help you give law enforcement the information they need.

You can learn more about how to stay safe on Twitter by visiting the Twitter
Safety Center.

Thank you again for reporting this issue to us. Reports like this help us identify
issues, making your communities and Twitter better.

Twitter

re OODA000D0000K0A8.5004A0000 1bcdD3:ref

 

Help
Twitter, Inc. 1355 Market Street, Suite 900 San Francisco, CA 94103

hitps.//mail.google.com/mail/u/07ik=29e4c2 7 2f8&view=pt&search=all&permthid=thread-f%3A 1 62473820799440501 1&simpl=msg-f%3A16247382079... 2/3
9/7/2049 Gmail - Case# 0105028891: Your report about @KnesesG has been received. [ref:;CODADD00000K0A8.5004A00601bcdD3:ref}

 

 

hlips://mail.google.com/maili/0?ik=29e4c27218&view=pi&search=all&permthid=thread-1%3A1 62473820799440501 1 &simpl=msg-f%3A16247382079... 3/3
91712019 Gmail - Case# 0105028891: Your report about @KnesesG has been received. [ ref: OODACKOAB._5004A1tbcdD3:ref J

 

Gmail Joseph Wolhendier <jbw3832@gmail.com>

 

Case# 0105028891: Your report about @KnesesG has been received. [
ref: OODAOKOA8._5004A1bcdD3:ref ]

1 message

support@twitter.com <support@twitter.com> Wed, Feb 6, 2019 at 11:58 AM
To: "jbw3832@gmail.com" <jbw3832@gmail.com>

 

Hello,

Thank you for your recent report. We have reviewed your report carefully and
found that there was no violation of the Twitter Rules against abusive behavior.

There are a number of factors we take into consideration when deciding whether
to take action on content:

Context matters

e Some Tweets may seem to be abusive when viewed in isolation, but may
not be when viewed in the context of a larger conversation. While we accept
reports of violations from anyone, sometimes we also need to hear directly
from the target to ensure that we have proper context.

¢ The number of reports we receive does not impact our assessment of
whether something violates the Twitter Rules.

We focus on behavior

In order to ensure that people feel safe expressing diverse opinions and
beliefs, we do not tolerate behavior that crosses the line into abuse,
including behavior that harasses, intimidates, or uses fear to silence another
user’s voice.

¢ Additionally, we enforce policies when someone reports behavior that is
abusive and targets an entire protected group and/or individuals who may
be members. This targeting can happen in multiple ways (¢.g., mentioning
someone, tagging someone in a photo, and more).

https://mail. google. com/mail/u/07ik=29e4c27 218&view=pt&search=all&permthid=thread-1%3A 16247 3945533057 25608simpi-msg-f%3A 16247394503... 12

 
9/7/2019 Gmail - Case# 0105028891: Your report about @KnesesG has been received. [ ref__GODAOKOAB._5004A1 bedD3:ref |
If, after you filed this original report, this person Tweeted additional content that
you believe to be abusive, or if there's additional context you think we need to
know regarding this situation, please reply to this email and provide us with
further details (including links to any additional Tweets).

In addition to Twitter's efforts to enforce our Terms of Service, we also provide
tools to assist users in controlling their Twitter experience.

Thank you again for taking the time to submit your report to us. If you encounter
additional content on Twitter that you believe to be abusive, please let us know by

filing a new report.

Thanks,

 

Twitter

 

Help
Twitter, Inc. 1355 Market Street, Suite 900 San Francisco, CA 94103

ref:_OODAOKOA8. 5004A1bedD3:ref

https://mail.googte.com/mail/u/07ik=29e4c27 2f8aview=pl&search=all&permthid=thread-1%3A 16247394553305725608simpi=msg 173A 16247394553... 2/2
9/7/2019 Gmail - Case# 0122392059: Impersonation « KnesesG [ref:00DAQ000000K0A8.5004A00001 k59pa:rel]

Joseph Wolhendier <jbw3832@gmail.com>

 

 

 

Case# 0122392059: Impersonation - KnesesG
fref:00DA0000000K0A8.5004A00001k59pa:ref]

1 message

Twitter Support <support@twitter.com>
To: “Jbw3832@gmail.com" <jbw3832@gmail.com>

 

IMPORTANT: Your response is required in order for Twitter to continue
investigating the reported account.

Hello,

We have received your report on the impersonation of someone you represent on
Twitter.

Our next steps:

First, we need to confirm that you are authorized to represent this individual.
Below you'll find instructions and a link you can use to upload copies of
documentary proof. Then we'll review and process your report. We can’t review
your report until the documentation is received.

Your next steps:

in order to confirm that you are authorized to represent this individual, please
review the instructions below and upload the requested documentation. Please
make sure to upload a legible copy so we can review the full name and photo on
the 1D. This information will be kept confidential and your documentation will be
deleted.

Instructions:
Choose one of the following options, then click on the link below to upload the

requested document(s):

Option 1:

 

https:/imail.google.com/mailfu/O07ik=29e4c27 2188.view=pt&search=all&permthid=thread-1%3A 1 640911845311444612&simpl=msg-f%3A164091184531... 1/2

 
9/7/2019 Gmail - Case# 0122392059: Impersonation - KnesesG {ref; OCODAQODD000KGA8. 500440000 1k59pa:rel}

¢ Acopy of the impersonated individual's valid government-issued photo ID
(e.g., driver's license, passport).

e If you are claiming impersonation against an account that is not using the
individual's legal name, you will need to include documentary evidence that
the legal name is connected to the name you are reporting (i.e., proof of
registration of the trade name or pseudonym).

Option 2:

e Documentation stating that you have authority to act on the impersonated
individual’s behalf (e.g., agent's agreement, power of attorney, etc.).

« Acopy of your valid government-issued photo ID (e.g., driver's license,
passport).

« Acopy of your business card.

Upload link: httos.//twitterinc.secure.force.com/u?e=jbw3832@gmall.
com&en=0122392059

Please note that accounts in compliance with Twitter's parody, commentary, and
fan accounts policy (https://help.twitter.com/rules-and-policies/parody-account-
policy) are not considered in violation of our impersonation policy

(https://help. twitter.com/rules-and-policies/twitter-impersonation-policy).

Thank you,

Twitter

ref OODADGONO00KOA8.5004A0000 1k59pa-ref

Help | Privacy
Twitter, inc. 1355 Market Street, Suite 900 San Francisco, CA 94103

https://mail.google.com/mail/u/07ik=29e4c27 2f8&view=pt&search=allapermthid=thread-fo3A 1 6409118453114446 128simpt=msg-f%3A164091184531,,. 2/2

 
9/7/2019 Gmail - We have an update about @KnesesG 0122392059 [ ref: OODAQKOAS. 5004A1k59pa-ref }

i Grail Joseph Wolhendler <jbw3832@gmail.com>

 

 

We have an update about @KnesesG 0122392059 [
ref: OODAOKOAS._5004A1k59parref ]

i message

 

support@twitter.com <support@twilter.com> Sun, Aug 4, 2019 at 7:29 PM
To: “|bw3832@gmail.com" <jbw3832@gmail.com>

 

Hello,

Thanks for sending us your report. In order for an account to be in violation of the
impersonation policy, it must portray another person or business in a misleading
or deceptive manner. You can read the full policy on our help center.

We've investigated the account you reported, and have determined that it is not in
violation.

We understand this might be a frustrating outcome, but we appreciate your
report, and hope you'll let us know about other potential violations in the future.

Please note that any documents you may have uploaded as part of this process
will be deleted.

Can you take a minute to rate your experience and complete a short survey?

Overall, how satisfied are you with Twitter’s support?

 

1 = Very Dissatisfied

5 = Very Satisfied
We appreciate your time and feedback.

Thanks,

htips://mail.google.com/mail/u/0?ik=29e4027 2fe&view=pt&search=all&permthid=thread-f3A1 646980946936 192216&simpl=msg-f%3A 16409800469... 1/2

 
9/7/2019 Gmail - We have an update about @KnesesG 0122392059 | ref: OODAOKOA8._5004A1k59pa:ref ]

Twitter

Help | Privacy

 

Twitter, inc. 1355 Market Street, Suite $00 San Franeisco, CA 94103

 

 

ref._OODACKOAS. 5004A1k59pa:ref

https:f/mail.google.com/mail/u/07ik=29e4c27 2f8&view=plasearch=all&permthid=thread-f%o3A1 6409809469361 922 16&simpl=msg-f%3A 16409809469... 2/2
9/7/2019 Gmail - We have an update about @KnesesG 0122915249 fref:0ODAQ0000G0K0A8.5004A00001kSVDz: ref]

Grail Joseph Wolhendler <jbw3832@gmail.com>

 

 

We have an update about @KnesesG 0122915249
fref:00DA0000000K0A8.5004A00001 kSVDz:ref]

1 message

Twitter Support <supporl@twitter.com> Thu, Aug 8, 2019 at 9:45 PM

To: "jbw3832@gmail.com" <jbw3832@gmail.com>

 

Hello,

Thank you for alerting us to this. We understand it can be tough to be ina
situation where you have to file a report and we appreciate you for speaking up.

Reported Tweet

Convicted criminal (see attached NYT article) Joseph (Yossi/Yosh) Wolhendier the known Seagate
troublemaker made a video to extort money about Our Seagate Cong. full of lies and distortions, He
sold his house and is moving away but leaves destruction,Don’t fall for his trap again [...]

Reported Tweet

@YossieW @TishJames Convicted criminal (see attached NYT article) Joseph (Yossi's/Yoshka)
Wolhendler the known Seagate troublemaker made a video to extort money from people of
Seagate with lies and distortions, Don’t fall for his trap again! [...]

Reported Tweet

BREAKING: The frivolous Supreme Court lawsuit brought by ex-convict Joseph (Yosh)
Wohihendler (partner of scam artist Meir & Rivka Brickman) against Elected President of Kneses
Isreal of Seagate the Hon. Wayne Butler and the rightful board members of Kneses Isreal was
DISMISSED! [...j

Reported Tweet

So the fired Rabbi Brickman with his wife Interloper Rivkah Brickman who tried to steal all of our
Congregation’s assets ran to #FakeNews reporter @RamirezJeanine from @NY1 with LIES to
spread #FakeNews on the matter that’s before Supreme Court after Brickman was caught
STEALING! f...]

hitps://mail.google.com/mail/u/07ik=29e4027218&view=pl&search=all&permthid=thread-F63A 1641351 902376425095&simpl=msg-1%3A18413519023... 1/2

 
of7#2019 Gmail - We have an update about @KnesesG 0122915249 [ref 0ODAO000000K0A8.5004A00001kSVDz: ref}

Reported Tweet

Can you help us stop the harassment by interloper Rivkah Brikman? @AriBrighton @askbooboo
@JewishSeaGate @SGBC_BROOKLYN @SeaGateChaverim @SeagateNeias

@ChurbenSeagate @MarkTreyger7 18 @Margaritakagan @SeagateNews @FettmanJoseph
@NYPD60Pct @NYPDBklynSouth @AbeRosenbergt @YossiGreen

 

A person on our support team will review this and get in touch with you soon.

Thanks again,

Twitter

ref:00DAO0D00D0K0A8.5004A00001kSVDz:ref

Help [| Privacy
Twitter, inc. 1355 Market Street, Suite 900 San Francisco, CA 94403

https://mail.google.com/mail/w07ik=29e4c27 2188 view=pl&search=all&permthid=thread-f%3A 1641351 902376425095&simpl=msg-f%3A16413519023... 2/2
9/7/2019 Gmail - We have an answer about @KnesesG 0122915249 | ref: OODAOKOA8._S004A1kSVDz:ref J

 

Joseph Wolhendier <jbw3832@gmail.com>

 

We have an answer about @KnesesG 0122915249 [
ref: OODAOKOAS._ 5004A1kSVDz:ref ]

1 message

Twitter Support <support@twitier.com>
To: "jbw3832@gmail.com" <jbw3832@gmail.com>

 

Fri, Aug 9, 2019 at 10:22 AM

 

Hello,

We’re writing to let you know that we didn’t find the content you reported to be in
violation of our rules. We know this is disappointing to hear, as you had a reason
to report in the first place.

We seek to consider context and to see the full picture before deciding whether
reported content or accounts violate our rules. Sometimes an isolated comment in
a broader conversation-——or an opinion which differs extremely from yours, may
not cross the line into violation.

We get it. There’s a lot online that isn’t so nice. Speaking up is important and we
value you for that. While this decision isn't what you hoped, please let us know if
there's additional context, Tweets, or something we're missing. After ail, we're
human and far from perfect.

Thanks,

Twitter

Help | Privacy

Twitter, Inc, 1355 Market Street, Suite 900 San Francisco, CA 94103
nttps://mail.google.com/mailiwO?ik=29e4027 2{8&view=pt&search=all&permthid=thread-f%3A 1644 3995111643142048simpl=msg-f%3A1641399951116... 1/2

 

 
9/7/2019 Gmait - We have an answer about @KnesesG 0122915248 [ ref: OODAGKOAS._SO04A1kSVDz:ref ]

ref:_GODAOKOAS8._ 5004A1kSVDz:ref

 

 

hitps://mail.google.con/mailfu/07ik=29e4c27 2f8&view=pt&search=all&permthid=thread-f3A 164 13995111643 14204&simpl=msg-f%3A164139951416... 2/2
0/7/2019 Gmail - We have an update about @KnesesG 0123134144 [ref:CODADDD0000K0A8.SO04A00001kV2xXe:ref]

 

Cs mail Joseph Wolhendler <jbw3832@gmail.com>

 

 

We have an update about @KnesesG 0123134144
[ref:00DA0000000K0A8.5004A00001kV2Xe:ref]

4 message

 

Twitter Support <support@twitter.com> Sat, Aug 10, 2019 at 11:59 PM
To: “jbw3832@gmail.com" <jbw3832@gmail.com>

 

 

Hello,

Thank you for alerting us to this. We understand it can be tough to be in a
situation where you have to file a report and we appreciate you for speaking up.

Reported Tweet

The people of Seagate are speaking up! After months of Harrasment by “MatchBox" arsonist Joe
Wohlhandier and Interloper Brikman against Seagate Residents the pushback in the form of public
notice to the community is in all public places in Seagate. [...]

A person on our support team will review this and get in touch with you soon.
Thanks again,

Twitter

ref: OODADDO0000KO0A8. 5004 A00001kV2Xe ref

Help | Privacy
Twitier, lnc. 1355 Market Street, Sule 990 San Francisco, CA 94103

https://mail.google.com/mailiu/07ik=29e4c27 2f8&view=ptasearch=all &permthid=thread-f%3A1641541 50474 7662669&simpl=msg-f%3A 16415415047... 1/2
9/7/2019 Gmail - We have an update about @KnesesG 0123134144 [ref:OODAOCOOQQNKGA8.5004A0000 1kV2Xe:ref]

 

 

 

hitas://mail.google.com/mail/u/07ik=29e4c27 218&view=pt&search=all&permthid=thraad-f%3A164 154150474 7662668ésimpl=msg-f3A 16415415047... 2/2
97/2019 Gmail - We have an answer about @KnesesG 0123134144 [ ref;_ OODAGKOAS._5004A1kV2Xe:ref ]

 

Gmail Joseph Wolhendler <jbw3832@gmail.com>

 

We have an answer about @KnesesG 0123134144 [
ref: OODAOKOAS8._5004A1kV2Xe:ref ]

1 message

 

Twitter Support <support@twitter.com> Sun, Aug 11, 2019 at 9:59 PM

To: "jbw3832@gmail.com" <jokw3832@gmail.com>

 

 

Hello,

We're writing to let you know that we didn’t find the content you reported to be in
violation of our rules. We know this is disappointing to hear, as you had a reason
to report in the first place.

We seek to consider context and to see the full picture before deciding whether
reported content or accounts violate our rules. Sometimes an isolated comment in
a broader conversation—or an opinion which differs extremely from yours, may
not cross the line into violation.

We get it. There’s a lot online that isn't so nice. Speaking up is important and we
value you for that. While this decision isn't what you hoped, please let us know if
there’s additional context, Tweets, or something we're missing. After all, we're
human and far from perfect.

Thanks,

Twitter

Help | Privacy

Twilter, inc. 4355 Market Street, Suite 900 San Francisco, CA 94103
https://mail. google.com/mail/u/07ik=29e4 c27 2{8&view=pl&search=all&permthid=thread-f3A1 6416245729851 38647 &simpl=msg-1%3A 16416245729... 1/2
9/7/2019 Gmail - We have an answer about @KnesesG 0123134144 [ ref&_OODAOKOAS. 5004A1kV2Xerref ]

ref. OODAOKOAB., 5004A1kV2Xe:ref

 

 

https://mail. google. com/mail/u/07ik=29e4c27218&view=pt&search=all&permthid=thread-f%3A 164 1624572985 | 38647&simpl=msg f%3A 16416245729... 2/2
9/7/2019 Gmail - We've got your report about @KnesesG 0123223060 [refOODADD00CCOKOAS. 5004 A00001kW4AG ref]

Gmail Joseph Wolhendler <jbw3832@gmail.com>

 

 

We've got your report about @KnesesG 0123223060
[ref:00 DA0000000K0A8.5004A00001kW4AG : ref]

41 message

 

Twitter Support <suppori@twitter.com> Sun, Aug 11, 2019 at 10:12 PM
To: "jbw3832@gmail.com" <jbw3832@gmail.com>

 

Hello,

Thank you for letting us know about this. We know it can be tough to be in a
situation where you have to file a report, and we appreciate you for speaking up.

Reported Tweet

@leibima @lgudOf @AriBrighton @MarkTreyger718 @SEichenstein @ChaimBeutsch
@SeaGatePD @SGBC_ BROOKLYN @TheSeaGateShore @NYPDBklynSouth @NYPD60Pct
@JewishSeaGate @Kelly50263 @coneyislandblog @ConeylsilandWow @davidwynn1234
@AlanSCohen2 @FettmanJoseph @SeaGateChaverim @scottmaurer @TzviFettman @cibaby74
@momterrina @mottiseligson @EA29704356 @DavidKrainert @GlantzmanJack @MMouseS24
@BethSarafraz @yisroels3 @ManisFriedman @BennysMusic @ChayiesRecipes HELP us save
our 100 year old Synagogue from the Scam Artist Meir & Rivkah Brickman who're emptying
Accounts [...] ,

Reported Tweet

@chabadscv @AriBrighton @MarkTreyger718 @SEichenstein @ChaimDeutsch @SeaGatePD
@SGBC_BROOKLYN @TheSeaGateShore @NYPDBklynSouth @NYPD60Pct @JewishSeaGate
Any reason why the Brickman’s are stealing these huge sums from a burned down synagogue that
is struggling to survive?? Why are they raising funds to repair the main sanctuary and haven't spent
a dime? Only stole every penny for their own pockets?? This is CRIMINAL? [...]

Someone on our support team will take a look and make it a priority to quickly
remove any of your private information that’s on Twitter. We'll be in touch again
soon.

hitps:/Imail.google.com/maitfu/07ik=29e4027 2188view=pt&search=all&permthid=thread-f3A 4 641625393444730916&simpl=msg-f%3A16416253034... 1/2

 

 

 

 
9/7/2019 Gmail - We've got your report about @KnesesG 0123223060 [ref OODADOOD00OKOA8.5004A00001kW4AG ref]

Thanks again,

Twitter

ref: CODAQO00000K0A8.5004A00001kKW4AG :ref

Help | Privacy
Twitler, Inc, 1355 Market Street, Suite 900 San Francisco, CA 94103

 

 

 

https://mail.google.com/mail/u/07ik=29e4c27 2(88view=pt&search=all&permthid=thread-f%3A 164 16253934447 309 18&simpl=msg4%3A 164 16255934 a ete
9f7/2019 Gmait - Caseff 0123223060: Your report about @KnesesG has been received. [ ref CODAGKOA8._5004A1kW4AG vref J

i comail Joseph Wolhendler <jbw3832@gmail.com>

 

 

Case# 0123223060: Your report about @KnesesG has been received. [
ref: OODAOKOAS._5004A1kW4AG rref ]

1 message

 

Twitter Support <support@twitter.com> Sun, Aug 11, 2019 at 11:11 PM
To: "jbw3832@gmail.com" <jbw3832@gmail.com>

 

 

Hello,

 

Thank you for letting us know about your issue. We understand that you might
come across content on Twitter that you dislike or find offensive. However, after
investigating the reported content we found it was not in violation of Twitter's
private information policy (https://help.twitter.com/rules-and-policies/personal-
information). As a result, it won't be removed at this time.

If something has gone beyond the point of a personal conflict, whether it be online
or offline, you should contact your local authorities so they can accurately assess
the validity of the issue. It's also a good idea to take screenshots of the offending
Tweets if you choose to address this issue with your local law enforcement.

Can you take a minute to rate your experience and complete a short survey?

Overall, how satisfied are you with Twitter’s support?

 

1 = Very Dissatisfied

5 = Very Satisfied
We appreciate your time and feedback.
Thanks,

Twitter

https://mail.goagle.comimail/u/O7ik=29e4c027 2188view=pt&search=all&permthid=thread-f3A1 6416290797447067 368simpl=msg-f%3A 16476290797... 1/2
9/7/2019 Gmail - Case# 0123223060: Your report about @KnesesG has been received. | ref:_DODAQKOAB._SO04A1KW4AG-ref ]

Help | Privacy

Twitter, Inc. 1355 Market Street, Suite 900 San Francisco, CA 94103

ref:_OODAOKOAS8._ 5004A1kKW4AG: ref

 

|
|
|

 

https://mail.google.com/mail/u/07ik=29e4c27 2(8&view=pl&search=all&pemmthid=thread-f% 3A 1641 6290797 44706736&simpl=msg-f%3A16416290797... 2/2
9/7/2019 Gmnail - We've got your report aboul @KnesesG 0123986314 [ref:OODAD00CCO0K0A8.5004A00001 kjzcB:ref]

Cs mall Joseph Wolhendler <jbw3832@gmail.com>

 

 

We've got your report about @KnesesG 0123986314
[ref:00DA0000000K0A8.5004A00001kjzc8:ref]

1 message

Twitter Support <support@twitter.com> Mon, Aug 19, 2079 at 1:58 PM
To: “jobw3832@gmail.com" <jbw3832@gmail.com>

 

 

Hello,

Thank you for letting us know about this. We know it can be tough to be ina
situation where you have to file a report, and we appreciate you for speaking up.

Reported Tweet

@leibima @lgudOf @AriBrighton @MarkTreyger718 @SEichenstein @ChaimDeutsch
@SeaGatePD @SGBC_BROOKLYN @TheSeaGateShore @NYPDBklynSouth @NYPD6OPet
@JewishSeaGate @Kelly50263 @coneyislandblog @ConeylslandWow @davidwynn1 234
@AlanSCchen2 @FetimanJoseph @SeaGateChaverim @scottmaurer @TzviFettman @cibaby74
@momterrina @mottiseligson @EA29704356 @DavidKrainert @GlantzmanJack @MMouse924
@BethSarafraz @yisroels3 @ManisFriedman @BennysMusic @ChayiesRecipes HELP us save
our 100 year old Synagogue from the Scam Artist Meir & Rivkah Brickman who're emptying
Accounts [...]

Reported Tweet

@leibima @lgudOf @AriBrighton @MarkTreyger7 18 @SEichenstein @ChaimDeutsch
@SeaGatePD @SGBC_BROOKLYN @TheSeaGateShore @NYPDBklynSouth @NYPD6OPet
@JewishSeaGate @Kelly50263 @coneyislandblog @ConeylslandWow @davidwynn1234
@AlanSCohen2 @FettmanJoseph @SeaGateChaverim HELP! More then 1 Million dollar$ has
been raised thru campaigns by scammer Meyer Brickman to renovate Seagate Synagogue, Not $1
has been spent! Instead Brickman is stealing! [-..]

Reported Tweet

@wertsbergerchat @chabadscv @AriBrighton @MarkTreyger718 @SEichenstein
@ChaimDeutsch @SeaGatePD @SGBC_BROOKLYN @TheSeaGateShore @NYPDBklynSouth
@NYPD60Pct @JewishSeaGate @TishJames @JShabsNYC @brooklynpaper @BrooklynDA

https://mail. gaogte.com/mail/u/07ik=29e4c27 218&view=pt&search=all&permthid=thread-f%3A 164231 9080733435289&simpl=msg-f%3A16423190807... 1/2

 

 
Of7/2019

https://mail.google.com/mailfu/07ik=29e4c27 218 &view=pt&search=all&permthid=thread-f43A1 6423 19080733435289&simplemsg-f%3A 164231 90807...

Gmail - We've got your report about @KnesesG 0123986374 fret. NODAQQON000K0A8.5004A00001kjzc8:ref]

@Ibrahim_Khan @NYJewishWeek @PIX11News @ABC7NY @AbeRosenberg1 @BPEricAdams
@bpjcc @JCCGCI @Chabad @HikindDov The Brickman’s are stealing the hard earned money
from numerous campaigns to repair our Main sanctuary from the devastating fire, in addition they
are diverting donations for our Shul to their private entities, criminals! @jodillene @GailCohen18
@momierrina @MMarsow @ittygancz [...]

Reported Tweet

@wertsbergercha1 @chabadscv @AriBrighton @MarkTreyger718 @SEichenstein
@ChaimDeutsch @SeaGatePD @SGBC_BROOKLYN @TheSeaGateShore @NYPDBklynSouth
@NYPD60Pct @JewishSeaGate @TishJames @JShabsNYC @brooklynpaper @BrooklynDA
@lbrahim_Khan @NYJewishWeek @PIX11News @ABC7NY @AbeRosenberg1 @BPEricAdams
@bpjec @JCCGCI @Chabad @HikindDov In addition to stealing all monies raised in campaigns to
restore our burned down main Sanctuary the Brickman’s tried to steal ALL the assets of our Cong.
3 Buildings in Seagate worth $20MM by filing in court a FALSE merger with his private entity, Read:

[...]
Reported Tweet

More then 4 Million dollar$ has been raised thru several campaigns by scam artists Meyer and
Rivka Brickman to renovate our Kneses Israel of Seagate Synagogue after Sandy and after the fire,
Not 4 dollar has been spent to renovate! Instead the Brickman’s are padding their pockets [...]

Someone on our support team will take a look and make it a priority to quickly
remove any of your private information that's on Twitter. We'll be in touch again
soon.

Thanks again,

Twitter

ref: CODAOCQD0000K0A8.5004A0000 1kjzc8: ref

Help | Privacy
Twitter, Inc. 1355 Market Street, Suite 900 San Francisca, CA 94403

aif2

 
9/7/2019 Gmail - Case# 0123986314: Your report about @KnesesG has been received. [ ref OODAQKOAS,_5004A tkjzc8:ref j

 

Joseph Wolhendler <jbw3832@gmail.com>

 

 

Case# 0123986314: Your report about @KnesesG has been received. [
ref: OODAOQKOAS._5004A1kjzc8:ref ]

4 messages

Twitter Support <support@twitter.com> Mon, Aug 19, 2079 at 3:04 PM
To: "jbw3832@gmail.com" <jbw3832@gmail.com>

 

Hello,

We've reviewed your report and removed the Tweet(s) that broke the Twitter
Rules. The Tweet(s) are no longer visible to anybody but the account owner.
We're glad you reported it, and we appreciate your help in making Twitter safer.

This account violated our rules for posting private information, and we've let them
know. They have the option to follow our instructions and remove the content, and
the account can be unlocked.

Please keep in mind that even though we've removed that content from being
seen, it may. have been copied or had screenshots taken, and could have been
posted on other websites. If you see it on Twitter, please report it to us for
additional action. And if you see it on other sites, we recommend reaching out to
their support team for help.

Your personal safety is what matters the most, and if you feel like you're in
danger, we recommend that you contact your local law enforcement.

Once you're safe, the authorities may have some follow-up questions. We have
our guidelines available on our Help Center for their reference, and you can follow
up with us through this channel as well.

Can you take a minute to rate your experience and complete a short survey?

Overall, how satisfied are you with Twitter’s support?

 

https://mail.qoogle.com/mail/u/07ik=29e4c27 218&view=pt&search=all&permthid=thread-f%3A 1 6423232325948630298dsqt= 1 &simpl-msg-1%3A 16423... 1/8

 
9/7/2019 Gmail - We have an update about @KnesesG 0124244384 [ref:00DADOGOO00KDA8.5004A0000114Sdw:ret]

 

Joseph Wolhendler <jow3832@qmail.com>

 

We have an update about @KnesesG 0124244384
[ref:00DA0000000K0A8.5004A00001149dw: ref]

7 message

 

Twitter Support <support@twitter.com> Wed, Aug 21, 2019 at 11:26 PM
To: "jbw3832@gmail.com" <jbw3832@gmail.com>

 

Heilo,

Thanks for letting us know about this. We know it can be difficult to be in a
situation where you have to file a report, and we’re grateful that you spoke up.

Reported Tweet

Known Seagate troublemaker Mr. Josh Wolhendler is bullying and threatening workers of our
tenant the Yeshiva UTA of Borough Park who are preparing the building for the winter semester
starting next week. [...]

Reported Tweet

@YossieW @TishJames Convicted criminal (see attached NYT article) Joseph (Yossi’s/Yoshka)
Wolhendler the known Seagate troublemaker made a video to extort money from people of
Seagate with lies and distortions, Don't fall for his trap again! [...]

Someone on our support team will take a look, and then will be in touch with you
soon. If you’re concerned about your physical safety, we urge you to contact your
local law enforcement as soon as you can.

Thanks again,

Twitter

https://maif.google.com/mailfu/07ik=29e4¢27218&view=pt&search=all&permthid=thread-%3A 1642536020070502977&simpl=msg-f%3A 16425360200... 42

 
9/7/2019 Gmail - We have an update about @KnesesG 0124244384 [ref:00DA0000000K0A8.5004A0000 1l49dw: ref}

ref: DODAQ0OD000KOA8.5004A0000 114Sdw:ref

Helo [| Privacy
Twitter, inc. 1355 Market Street, Suite 900 San Francisco, CA 94103

 

 

https://mail.google.com/mailtu/07ik=29e4c27218aview=pt&search=all&permthid=thread-f%3A1642536020070502977&simpl=msg-1%03A 16425360200... 2/2
9/7/2019 Gmail - RE: We have an update about @KnesesG 0124244384 [ ref:_GODAOKOA8._5004A1l49dw:ef ]

 

Joseph Wolhendler <jow3832@gmaii.com>

 

RE: We have an update about @KnesesG 0124244384 [
ref: OODAOKOAS8._5004A1149dw:ref J

1 message

 

Twitter Support <support@twitter.com>
To: "jbw3832@gmail.com" <jow3832@gmail.com>

meat Original Message ---------------

From: Twitter Support [support@iwitter.com]

Sent: 8/22/2019 3:26 AM

To: jbw3832@gmail.com

Subject: We have an update about @KnesesG 0124244384
Hello,

Thanks for letting us know about this. We know it can be difficult to be in a situation where you have to file a report, and
we're grateful that you spoke up.

Reported Tweet

Known Seagate troublemaker Mr. Josh Wolhendier is bullying and threatening workers of our tenant the Yeshiva UTA of
Borough Park who are preparing the building for the winter semester starting next week. [...]

Reported Tweet
@YossieW @TishJames Convicted criminal (see attached NYT article) Joseph (Yossi’s/Yoshka) Wolhendler the known

Seagate troublemaker made a video to extort money from people of Seagate with lies and distortions, Don't fall for his
trap again! [...]

Someone on our support team will take a look, and then will be in touch with you soon. If you're concerned about your
physical safety, we urge you to contact your local law enforcement as soon as you can.

Thanks again,

Twitter

ref: OODAOKOAS._5004A1I49dw:ref

https://mail.google.com/mail/u/07ik=29e4c27 218&view=pt&search=all&permthid=thread-f%3A 164255578240501 26984simpl=msg-%3A 16425557824...

Thu, Aug 22, 2019 at 4:41 AM

Ww

 

 
